Exhibit (10)O


 
EXECUTION VERSION







Published CUSIP Numbers:
Deal: 87613JAE4
Revolver: 87613JAF1




FIVE-YEAR CREDIT AGREEMENT


dated as of


October 5, 2016


among


TARGET CORPORATION,
as Borrower


THE BANKS LISTED HEREIN,


THE CO-DOCUMENTATION AGENTS LISTED HEREIN,


BANK OF AMERICA, N.A.,
as Administrative Agent


CITIBANK, N.A.,
as Syndication Agent


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,
J. P. MORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Book Managers




















--------------------------------------------------------------------------------






ARTICLE 1.
DEFINITIONS
Section 1.01
Definitions
 
1


Section 1.02
Accounting Terms and Determinations
 
12


 
 
 
 
ARTICLE 2.
THE CREDITS
Section 2.01
Commitments to Lend
 
12


Section 2.02
Borrowings; Continuations and Conversions of Loans
 
12


Section 2.03
Notice to Banks; Funding of Loans
 
13


Section 2.04
Reserved
 
14


Section 2.05
Repayment of Loans
 
14


Section 2.06
Interest Rates
 
14


Section 2.07
Facility Fees
 
16


Section 2.08
Optional Termination or Reduction of Commitments
 
17


Section 2.09
Mandatory Termination of Commitments
 
17


Section 2.10
Optional Prepayments
 
17


Section 2.11
General Provisions as to Payments
 
17


Section 2.12
Funding Losses
 
18


Section 2.13
Computation of Interest and Fees
 
18


Section 2.14
Withholding Tax Exemption
 
19


Section 2.15
Change of Control; Offer of Prepayment
 
19


Section 2.16
Increase in Combined Commitments
 
20


Section 2.17
Extension of Termination Date
 
22


Section 2.18
Defaulting Banks
 
23


Section 2.19
Evidence of Debt
 
25


 
 
 
 
ARTICLE 3.
CONDITIONS
Section 3.01
Effectiveness
 
25


Section 3.02
Borrowings
 
26


 
 
 
 
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
Section 4.01
Corporate Existence and Power
 
27


Section 4.02
Corporate and Governmental Authorization; No Contravention
 
27


Section 4.03
Binding Effect
 
27


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



i





--------------------------------------------------------------------------------





Section 4.04
Financial Information
 
27


Section 4.05
Litigation
 
28


Section 4.06
Compliance with ERISA
 
28


Section 4.07
Payment of Taxes
 
28


Section 4.08
EEA Financial Institution
 
28


Section 4.09
OFAC
 
28


Section 4.10
Anti-Corruption Laws
 
28


Section 4.11
Full Disclosure
 
28


 
 
 
 
ARTICLE 5.
COVENANTS
Section 5.01
Information
 
29


Section 5.02
Maintenance of Property
 
31


Section 5.03
Conduct of Business and Maintenance of Existence
 
31


Section 5.04
Compliance with Laws
 
31


Section 5.05
Consolidations, Mergers and Sale of Assets
 
31


Section 5.06
Dividends
 
32


Section 5.07
Negative Pledge
 
32


Section 5.08
Leverage Ratio
 
32


Section 5.09
Use of Proceeds
 
32


Section 5.10
Sanctions
 
32


Section 5.11
Anti-Corruption Laws
 
32


 
 
 
 
ARTICLE 6.
DEFAULTS
Section 6.01
Events of Default
 
32


Section 6.02
Notice of Default
 
34


 
 
 
 
 
ARTICLE 7.
 
THE AGENT, THE CO-DOCUMENTATION AGENTS AND THE SYNDICATION AGENT
Section 7.01
Appointment and Authorization
 
35


Section 7.02
Agent and Affiliates
 
35


Section 7.03
Action by Agent
 
35


Section 7.04
Consultation with Experts
 
35


Section 7.05
Liability of Agent
 
35


Section 7.06
Indemnification
 
36


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



ii





--------------------------------------------------------------------------------





Section 7.07
Credit Decision
 
36


Section 7.08
Successor Agent
 
36


Section 7.09
Agent's Fee
 
37


Section 7.10
Co-Documentation Agents and Syndication Agent
 
37


Section 7.11
Defaults
 
37


 
 
 
 
ARTICLE 8.
CHANGE IN CIRCUMSTANCES
Section 8.01
Basis for Determining Interest Rate Inadequate or Unfair
 
37


Section 8.02
Illegality
 
38


Section 8.03
Increased Cost and Reduced Return; Reserves on Euro-Dollar Loans
 
38


Section 8.04
Base Rate Loans Substituted for Affected Euro-Dollar Loans
 
40


 
 
 
 
ARTICLE 9.
MISCELLANEOUS
Section 9.01
Notices
 
41


Section 9.02
No Waivers; Enforcement
 
42


Section 9.03
Expenses; Documentary Taxes; Indemnification
 
42


Section 9.04
Sharing of Set-Off
 
43


Section 9.05
Amendments and Waivers
 
43


Section 9.06
Successors and Assigns
 
44


Section 9.07
Collateral
 
48


Section 9.08
Replacement of Banks
 
48


Section 9.09
Governing Law; Submission to Jurisdiction
 
49


Section 9.10
Counterparts; Integration
 
50


Section 9.11
Confidentiality
 
50


Section 9.12
No Advisory or Fiduciary Responsibility
 
50


Section 9.13
Electronic Execution of Assignments and Certain Other Documents
 
51


Section 9.14
USA PATRIOT Act Notice
 
51


Section 9.15
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 
51


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





iii





--------------------------------------------------------------------------------





EXHIBIT A
Note
 
A-1
EXHIBIT B
Form of Commitment Increase Agreement
 
B-1
EXHIBIT C
Form of Added Bank Agreement
 
C-1
EXHIBIT D
Opinion of Counsel for the Borrower
 
D-1
EXHIBIT E
Opinion of McGuireWoods LLP, Special Counsel for the Agent
 
E-1
EXHIBIT F
Assignment and Assumption Agreement
 
F-1
EXHIBIT G
Form of Notice of Borrowing
 
G-1
EXHIBIT H
Form of Notice of Loan Prepayment
 
H-1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





iv





--------------------------------------------------------------------------------






FIVE-YEAR CREDIT AGREEMENT
THIS FIVE-YEAR CREDIT AGREEMENT, dated as of October 5, 2016, is among TARGET
CORPORATION, a Minnesota corporation, the BANKS listed on the signature pages
hereof, the CO-DOCUMENTATION AGENTS and SYNDICATION AGENT listed herein and BANK
OF AMERICA, N.A., as Administrative Agent.
The Borrower has requested that the Banks provide a revolving credit facility,
and the Banks are willing to do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE 1.
DEFINITIONS
Section 1.01 Definitions. The following terms, as used herein, have the
following meanings:
“Accounts Receivable” means those amounts due to a Person that would be
categorized as “accounts receivable” in accordance with generally accepted
accounting principles.
“Added Bank” has the meaning set forth in Section 2.16 (a).
“Additional Commitment Bank” has the meaning set forth in Section 2.17(d)
“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Borrower) duly completed by such Bank.
“Agent” means Bank of America, N.A. in its capacity as administrative agent for
the Banks hereunder, and its successors in such capacity.
“Agreement” means this Five-Year Credit Agreement as the same may be amended or
restated from time to time in accordance with the terms hereof.
“Anniversary Date” has the meaning set forth in Section 2.17(a).
“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.
“Applicable Margin” has the meaning set forth in Section 2.06(d).
“Approved Fund” means any Person (other than a natural Person) that (i) is or
will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (ii) is administered or managed by


1



--------------------------------------------------------------------------------





(x) a Bank, (y) an affiliate of a Bank or (z) an entity or an affiliate of an
entity that administers or manages a Bank.
“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets Inc., J.P. Morgan Securities LLC, Wells Fargo Securities, LLC and
U.S. Bank National Association, each in its capacity as a joint lead arranger
hereunder, and their successors in such capacity.
“Assignee” has the meaning set forth in Section 9.06(c).
“Assignment and Assumption Agreement” has the meaning set forth in
Section 9.06(c).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank” means each bank or other financial institution listed on the signature
pages hereof, each Assignee which becomes a Bank pursuant to Section 9.06(c),
and their respective successors.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the London Interbank Offered Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Loan to be made by a Bank as a Base Rate Loan in
accordance with the applicable Notice of Borrowing or pursuant to Article 8.
“Benefited Bank” has the meaning set forth in Section 9.04.
“Borrower” means Target Corporation, a Minnesota corporation, and its
successors.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Euro-Dollar Loans, having the same Interest Period made by
each of the Banks pursuant to Section 2.02. Borrowings are classified for
purposes of this Agreement by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Base Rate Borrowing” is a


2



--------------------------------------------------------------------------------





Borrowing comprised of Base Rate Loans, and a “Euro-Dollar Borrowing” is a
Borrowing comprised of Euro-Dollar Loans.
“Capital Lease Obligations” means all obligations of a Person as lessee which
are capitalized in accordance with generally accepted accounting principles.
“Change of Control” has the meaning set forth in Section 2.15.
“Co-Documentation Agents” means the banks listed on the signature pages hereto,
in their capacity as co-documentation agents of the credit facility hereunder.
“Commitment” means, with respect to each Bank, its obligation to make Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite the name of
such Bank on the signature pages hereof or pursuant to any Assignment and
Assumption Agreement, as such amount may be reduced from time to time pursuant
to Section 2.08 or 2.17, or may be increased at any time pursuant to Section
2.16, the aggregate amount of which at the Effective Date is $2,500,000,000.
“Consolidated Rental Expense” means, for any period, the aggregate amount,
determined on a consolidated basis, of rental expense of the Borrower and its
Consolidated Subsidiaries accrued during such period, but excluding any unusual
non-cash adjustments to rental expenses of the Borrower and its Consolidated
Subsidiaries related to prior periods.
“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.
“Consolidated Tangible Net Worth” means, at any date, the consolidated
stockholders’ equity of the Borrower and its Consolidated Subsidiaries less
their consolidated Intangible Assets, all determined as of such date. For
purposes of this definition “Intangible Assets” means the amount (to the extent
reflected in determining such consolidated stockholders’ equity) of (i) all
write-ups (other than write-ups resulting from foreign currency translations and
write-ups of assets of a going concern business made within twelve months after
the acquisition of such business) subsequent to January 30, 2016 in the book
value of any asset owned by the Borrower or a Consolidated Subsidiary, (ii) all
Investments in unconsolidated Subsidiaries and all equity investments in Persons
which are not Subsidiaries and (iii) all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, anticipated future benefit of tax loss carry-forwards, copyrights,
organization or developmental expenses and other intangible assets.
“Convertible Preferred Stock” means all preferred stock of the Borrower that is
convertible into a fixed number of shares of common stock of the Borrower at the
option of the holder.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary


3



--------------------------------------------------------------------------------





course of business, (iv) all Capital Lease Obligations of such Person, (v) any
obligation of the types described in the foregoing clauses (i)-(iv) that is
secured by a Lien on any asset of such Person, whether or not such obligation is
otherwise an obligation of such Person, and (vi) any obligation of the types
described in the foregoing clauses (i)-(v) that is Guaranteed by such Person.
“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Debt Rating” means a rating of the Borrower’s long-term debt which is not
secured or supported by a guarantee, letter of credit or other form of credit
enhancement. If a Debt Rating by a Rating Agency is required to be at or above a
specified level and such Rating Agency shall have changed its system of
classifications after the date hereof, the requirement will be met if the Debt
Rating by such Rating Agency is at or above the new rating which most closely
corresponds to the specified level under the old rating system.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Bank” means, subject to Section 2.18(b), any Bank that (a) has
failed to (i) fund all or any portion of its Loans within two Domestic Business
Days of the date such Loans were required to be funded hereunder unless such
Bank notifies the Agent and the Borrower in writing that such failure is the
result of such Bank’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent or any other Bank any other amount required
to be paid by it hereunder within two Domestic Business Days of the date when
due, (b) has notified the Borrower or the Agent, in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Bank’s obligation to fund a Loan hereunder and states that such position is
based on such Bank’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Domestic Business Days after written request by the Agent
or the Borrower, to confirm in writing to the Agent and the Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Bank shall not be a
Defaulting Bank solely by virtue of the ownership or acquisition of any equity
interest in that Bank or any


4



--------------------------------------------------------------------------------





direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Bank with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank. Any determination by the Agent that a Bank is
a Bank under any one or more of clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Bank shall be deemed to be a Defaulting Bank (subject to Section
2.18(b)) as of the date established therefor by the Agent in a written notice of
such determination, which shall be delivered by the Agent to the Borrower and
each other Bank promptly following such determination.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


5



--------------------------------------------------------------------------------





“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.
“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Agent.
“Euro-Dollar Loan” means a Loan to be made by a Bank as a Euro-Dollar Loan in
accordance with the applicable Notice of Borrowing.
“Event of Default” has the meaning set forth in Section 6.01.
“Exchange Act” means, at any time, the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute, and the rules and
regulations promulgated thereunder.
“Existing Five-Year Agreement” means the Five-Year Credit Agreement dated as of
October 14, 2011, among the Borrower, the banks listed therein, the senior
managing agents, managing agents, co-agents, co-documentation agents and
syndication agent listed therein, and Bank of America, N.A., as administrative
agent, as the same may be amended or restated from time to time.
“Existing Termination Date” has the meaning set forth in Section 2.17(a).
“Extending Bank” has the meaning set forth in Section 2.17(e).
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Domestic Business Day next succeeding such day; provided that
(a) if such day is not a Domestic Business Day, the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Domestic
Business Day as so published on the next succeeding Domestic Business Day, and
(b) if no such rate is so published on such next succeeding Domestic Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to


6



--------------------------------------------------------------------------------





government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay, or advance or supply funds for the purchase or payment of, such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.
“HMT” has the meaning set forth in the definition of “Sanctions”.
“Increased Commitment Date” has the meaning set forth in Section 2.16(b).
“Increasing Bank” has the meaning set forth in Section 2.16(a).
“Intercompany Debt” means Debt owed by the Borrower and/or one or more of its
Subsidiaries or any trust the beneficiary of which is controlled by the Borrower
to the Borrower and/or one or more of its Subsidiaries or any trust the
beneficiary of which is controlled by the Borrower.
“Interest Payment Date” means, (a) as to any Euro-Dollar Loan, the last day of
each Interest Period applicable to such Loan, the date of prepayment of such
Loan and the Termination Date; provided, however, that if any Interest Period
for a Euro-Dollar Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Termination Date or the date
that all outstanding principal amounts hereunder are paid in full and all
Commitments are terminated.
“Interest Period” means with respect to each Euro-Dollar Borrowing, the period
commencing on the date of such Borrowing and ending one, two, three or six
months thereafter, as the Borrower may elect in the applicable Notice of
Borrowing; provided that:
(a)    any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
(b)    any Interest Period which begins on the last Euro-Dollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall,


7



--------------------------------------------------------------------------------





subject to clause (c) below, end on the last Euro-Dollar Business Day of a
calendar month; and
(c)    any Interest Period commencing prior to the Termination Date which would
otherwise end after the Termination Date shall end on the Termination Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.
“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.
“Level I Status” exists at any date if at such date, the Borrower is at Level I
in the chart appearing in the definition of Applicable Margin as a result of its
Debt Ratings as determined in accordance with such definition.
“Level II Status” exists at any date if at such date the Borrower is at Level II
in the chart appearing in the definition of Applicable Margin as a result of its
Debt Ratings as determined in accordance with such definition.
“Level III Status” exists at any date if at such date the Borrower is at Level
III in the chart appearing in the definition of Applicable Margin as a result of
its Debt Ratings as determined in accordance with such definition.
“Level IV Status” exists at any date if at such date the Borrower is at Level IV
in the chart appearing in the definition of Applicable Margin as a result of its
Debt Ratings as determined in accordance with such definition.
“Level V Status” exists at any date if, at such date the Borrower is at Level V
in the chart appearing in the definition of Applicable Margin as a result of its
Debt Ratings as determined in accordance with such definition.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, the Borrower or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor under any conditional sale
agreement or other title retention agreement relating to such asset, but
excluding any asset held under a bona fide consignment arrangement. For the
purpose of clarity, the term “Lien” shall exclude any encumbrance arising under
or in respect of a lease.
“Loan” means a Base Rate Loan or a Euro-Dollar Loan and “Loans” means Base Loans
or Euro-Dollar Loans or any combination of the foregoing.
“Loan Documents” has the meaning ascribed thereto in Section 9.02.
“London Interbank Offered Rate” has the meaning set forth in Section 2.06(b).


8



--------------------------------------------------------------------------------





“Material Debt” means Debt (other than (i) Debt incurred hereunder and (ii)
Intercompany Debt) of the Borrower and/or one or more of its Subsidiaries,
arising in one or more related or unrelated transactions, in an aggregate
principal amount exceeding $150,000,000.
“Moody’s” means Moody’s Investors Service, Inc.
“Non-Extending Bank” has the meaning set forth in Section 2.17(b).
“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans
and “Note” means any one of such promissory notes issued hereunder.
“Notice Date” has the meaning set forth in Section 2.17(a).
“Notice of Borrowing” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Euro-Dollar Loans,
pursuant to Section 2.02, which in either case shall be substantially in the
form of Exhibit G or such other form as may be approved by the Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit H or such other form as may
be approved by the Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent), appropriately
completed and signed by a Responsible Officer.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Parent” means, with respect to any Bank, any Person controlling such Bank.
“Participant” has the meaning set forth in Section 9.06(b).
“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Plans and set forth in, with respect to plan years ending prior to
the effective date of the Pension Act, Section 412 of the Internal Revenue Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue Code and
Sections 302, 303, 304 and 305 of ERISA.


 “Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.




9



--------------------------------------------------------------------------------





“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code and is either (i) maintained by the Borrower or any
Subsidiary for employees of the Borrower and/or any Subsidiary or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Borrower or any Subsidiary is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.
 
“Platform” has the meaning set forth in the last paragraph of Section 5.01.
“Posting Website” has the meaning set forth in Section 9.01.
“Rating Agency” means S&P or Moody’s.
“Registered Public Accounting Firm” has the meaning specified in the federal
securities laws.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Request Period” has the meaning set forth in Section 2.17(a).
“Required Banks” means at any time Banks having in the aggregate more than 50%
of the aggregate amount of the Commitments or, if the Commitments shall have
been terminated, Banks holding in the aggregate more than 50% of the aggregate
unpaid principal amount of the Loans; provided that the Commitment of, and the
portion of the aggregate unpaid principal amount of the Loans held by, any
Defaulting Bank shall be excluded for purposes of making a determination of
Required Banks.
“Response Deadline” has the meaning set forth in Section 2.17(b).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of the Borrower, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 3.01 or as described below, the
secretary or any assistant secretary of the Borrower, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
Borrower so designated by any of the foregoing officers in a notice to the Agent
or any other officer or employee of the Borrower designated in or pursuant to an
agreement between the Borrower and the Agent. Any document delivered hereunder
that is signed by a Responsible Officer of the Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower. To the extent
requested by the Agent, Borrower will provide an incumbency certificate as to
the authority of any Responsible Officer executing any document delivered under
this Agreement.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.


10



--------------------------------------------------------------------------------





“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Significant Subsidiary” means a “Significant Subsidiary” of the Borrower, as
such term is defined in Regulation S-X promulgated by the Securities and
Exchange Commission.
“Status” means, at any date, whichever of Level I Status, Level II Status, Level
III Status, Level IV Status or Level V Status exists at such date.
“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower.
“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent of
the credit facility hereunder.
“Termination Date” means the later of (a) October 5, 2021 or (b) if the term of
this Agreement is extended pursuant to Section 2.17, such extended termination
date as determined pursuant to such Section; provided, however, that, in each
case, if such date is not a Domestic Business Day, the next preceding Domestic
Business Day; provided further that with respect to any Non-Extending Bank, the
Termination Date of such Non-Extending Bank’s Commitment shall be the Existing
Termination Date notwithstanding the extension of Commitments by any other Bank
pursuant to Section 2.17.
“Total Capitalization” means, at any date, the sum (without duplication) of (i)
the consolidated stockholders’ equity of the Borrower and its Consolidated
Subsidiaries plus (ii) the net amount of Convertible Preferred Stock as
reflected in the consolidated statements of financial position of the Borrower
and its Consolidated Subsidiaries plus (iii) Total Finance Liabilities, all
determined as of such date.
“Total Finance Liabilities” means, at any date, the sum of (i) all Debt of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
as of such date, plus (ii) an amount equal to (a) the Consolidated Rental
Expense for the period of four consecutive fiscal quarters of the Borrower
ending on such date times (b) eight.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Euro-Dollar Loan.


“Voting Stock” means capital stock of any class or classes (however designated)
having voting power for the election of directors of the Borrower, other than
stock having such power only by reason of the happening of a contingency.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


11



--------------------------------------------------------------------------------





Section 1.02 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred with by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Banks (provided that for the purpose of calculating covenant compliance under
Article 5, the effect of FASB ASC Topic 815 shall not be applied); provided
that, if the Borrower notifies the Agent that the Borrower wishes to amend any
covenant in Article 5 to eliminate the effect of any change in generally
accepted accounting principles on the operation of such covenant (or if the
Agent notifies the Borrower that the Required Banks wish to amend Article 5 for
such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of generally accepted accounting principles in effect
for purposes of this Agreement immediately before the relevant change in
generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Borrower and the Required Banks. Without limiting the foregoing, leases shall
continue to be classified and treated on a basis consistent with that reflected
in the Borrower’s audited financial statements for the fiscal year ended January
30, 2016 for all purposes of this Agreement, notwithstanding any change in GAAP
relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
ARTICLE 2.
THE CREDITS
Section 2.01 Commitments to Lend. Each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make loans to the Borrower pursuant
to this Section from time to time after the Effective Date and prior to the
Termination Date in amounts such that the aggregate principal amount of Loans by
such Bank at any one time outstanding shall not exceed the amount of its
Commitment. Each Borrowing of Loans under this Section shall be made from the
several Banks ratably in proportion to their respective Commitments. Within the
foregoing limits, the Borrower may borrow under this Section, repay, or to the
extent permitted by Section 2.10, prepay Loans and reborrow at any time prior to
the Termination Date under this Section.
Section 2.02 Borrowings; Continuations and Conversions of Loans.
(a)    Notice of Borrowing. Each Borrowing, each conversion of Loans from one
Type to another, and each continuation of Euro-Dollar Loans shall be made upon
the Borrower’s irrevocable notice to the Agent, which may be given by (A)
telephone, or (B) a Notice of Borrowing; provided that any telephone notice must
be confirmed immediately by delivery to the Agent of a Notice of Borrowing. Each
such Notice of Borrowing must be received by the Agent not later than (x) 1:00
P.M. (New York City time) on the date of each Base Rate Borrowing, and (y) 11:00
A.M. (New York City time) on the third Euro-Dollar Business Day before each
Euro-Dollar Borrowing, continuation of a Euro-Dollar Borrowing or conversion of
a Euro-Dollar Borrowing to a Base Rate Borrowing or conversion of a Base Rate
Borrowing to a Euro-Dollar Borrowing. Each Borrowing of, conversion to or
continuation of Loans shall be in an aggregate


12



--------------------------------------------------------------------------------





principal amount of $25,000,000 or any larger multiple of $5,000,000 (except
that any such Borrowing may be in the aggregate amount available in accordance
with Section 3.02(b)). Each Borrowing shall specify (A)  whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Loans, as the case may be, (B) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Domestic Business Day or a Euro-Dollar Business Day, as applicable), (C) the
principal amount of Loans to be borrowed, converted or continued, (D) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(E) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Notice of Borrowing, then the
requested Loans will be made as Base Rate Loans. If the Borrower fails to give a
timely notice requesting a conversion or continuation of any Euro-Dollar Loans,
then the applicable Loans shall be converted to, Euro-Dollar Loans having an
Interest Period of one (1) month. Any such automatic conversion to Euro-Dollar
Loans having an Interest Period of one (1) month shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Euro-Dollar Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Euro-Dollar Loans in any Notice of Borrowing, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.
(b)    Euro-Dollar Loans. Except as otherwise provided herein, a Euro-Dollar
Loan may be continued or converted only on the last day of an Interest Period
for such Euro-Dollar Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Euro-Dollar Loans without the
consent of the Required Banks, and the Required Banks may demand that any or all
of the outstanding Euro-Dollar Loans be converted immediately to Base Rate
Loans.
(c)    Notice of Interest Rates. The Agent shall promptly notify the Borrower
and the Banks of the interest rate applicable to any Interest Period for
Euro-Dollar Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Agent shall notify the Borrower and the
Banks of any change in Bank of America’s “prime rate’ used in determining the
Base Rate promptly following the public announcement of such change.
(d)    Interest Periods. After giving effect to all Borrowings, all conversions
of Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect.
(e)    Notwithstanding anything to the contrary in this Agreement, any Bank may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Agent and such Bank.
Section 2.03 Notice to Banks; Funding of Loans.
(a)    Upon receipt of a Notice of Borrowing, the Agent shall promptly notify
each Bank of the contents thereof and of such Bank’s share (if any) of such
Borrowing, and if no timely notice of a conversion or continuation is provided
by the Borrower, the


13



--------------------------------------------------------------------------------





Agent shall notify each Bank of the details of any automatic conversion to
Euro-Dollar Loans having an Interest Period of one (1) month described in
Section 2.02(a).
(b)    Not later than 3:00 P.M. (New York City time) on the date of each
Borrowing, each Bank participating therein shall (except as provided in
subsection (c) of this Section 2.03) make available its share of such Borrowing,
in immediately available funds, to the Agent at its address referred to in
Section 9.01. Unless the Agent determines that any applicable condition
specified in Article 3 has not been satisfied, the Agent will make the funds so
received from the Banks available to the Borrower at the Agent’s aforesaid
address.
(c)    Unless the Agent shall have received notice from a Bank prior to the date
of any Borrowing that such Bank will not make available to the Agent such Bank’s
share of such Borrowing, the Agent may assume that such Bank has made such share
available to the Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.03 and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Bank shall not have so made such share available
to the Agent, such Bank and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Agent, at (i) in the case of the Borrower,
a rate per annum equal to the higher of the Federal Funds Rate or the interest
rate applicable thereto pursuant to Section 2.06 and (ii) in the case of such
Bank, the Federal Funds Rate. If such Bank shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement. The failure of any
Bank to make available its share of any Borrowing shall not relieve any other
Bank of its corresponding obligation to do so on the date when due, and no Bank
shall be responsible for the failure of any other Bank to so make its share
available.
Section 2.04 Reserved.
Section 2.05 Repayment of Loans. The Borrower shall repay to the Banks on the
Termination Date the aggregate principal amount of all Loans outstanding on such
date, together with interest accrued thereon.


Section 2.06    Interest Rates.
(a)    Each Base Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Loan is made until it becomes
due, at a rate per annum equal to the sum of the Applicable Margin for such day
plus the Base Rate for such day. Such interest shall be payable in arrears on
each Interest Payment Date. Any overdue principal of or interest on any Base
Rate Loan shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to the sum of 2% plus the rate otherwise applicable to Base
Rate Loans for such day.


14



--------------------------------------------------------------------------------





(b)    Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during the Interest Period applicable thereto, at a
rate per annum equal to the sum of the Applicable Margin for such day plus the
London Interbank Offered Rate for such Interest Period. Such interest shall be
payable in arrears on each Interest Payment Date.
The “London Interbank Offered Rate” means, for (a) for any Interest Period with
respect to a Euro-Dollar Loan, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”), or a comparable or successor rate which rate is approved
by the Agent and is recognized by the market as a comparable or successor rate,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the Agent
from time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m.,
London time, two (2) Euro-Dollar Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period and (b) for any
interest calculation with respect to a Base Rate Loan, on any date, the rate per
annum equal to the LIBOR Rate, at or about 11:00 a.m., London time, two (2)
Euro-Dollar Business Days prior to such date for Dollar deposits with a term of
one (1) month commencing that day; provided that: (i) to the extent a comparable
or successor rate is approved by the Agent in connection herewith, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Agent, such approved rate shall be applied in a manner as otherwise
reasonably determined by the Agent and (ii) if the London Interbank Offered Rate
shall be less than zero percent, such rate shall be deemed to be zero percent
for purposes of this Agreement.


(c)    Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 2% plus the higher of (i) the sum of the Applicable Margin
for such day plus the London Interbank Offered Rate applicable to such Loan and
(ii) the sum of the Applicable Margin for such day plus the London Interbank
Offered Rate as of such day applicable to such Loan amount for a presumed
one-month Interest Period (or if such amount due remains unpaid more than three
Euro-Dollar Business Days, then for a presumed six-month Interest Period), or,
if the circumstances described in clause (a) or (b) of Section 8.01 shall exist,
at a rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day.
(d)    The “Applicable Margin” with respect to any Euro-Dollar Loan, or Base
Rate Loan at any date is the applicable percentage amount set forth below in the
applicable column, which shall be (i) determined based upon the Debt Rating as
specified below and (ii) applicable to all Euro-Dollar Loans, and Base Rate
Loans existing on and after the first date a specific Debt Rating is effective
(the “Debt Rating Date”) and continuing until, but not including, the immediate
next Debt Rating Date:


15



--------------------------------------------------------------------------------





Level
Debt Rating
Applicable Margin for Euro-Dollar Loans
Applicable Margin for Base Rate Loans
I
Greater than or equal to AA- by S&P or Aa3 by Moody’s
  0.5750%
0.000%
II
A+ by S&P or A1 by Moody’s
0.690%
0.000%
III
A by S&P or A2 by Moody’s
0.805%
0.000%
IV
A- by S&P or A3 by Moody’s
0.910%
0.000%
V
Equal to or less than BBB+ by S&P or Baa1 by Moody’s
1.015%
0.015%



In the event that the Debt Ratings assigned by S&P and Moody’s differ, the
Applicable Margin and the Facility Fee Rate referred to in Section 2.07 shall be
determined by reference to the rating level having the higher Debt Rating unless
such ratings are more than one level apart, in which case the rating level that
is one tier below the higher of the two ratings shall determine the Applicable
Margin and the Facility Fee Rate. The final Debt Rating level by which the
Applicable Margin and the Facility Fee Rate are determined is referred to herein
as a “Level”.
In the event that either S&P or Moody’s (but not both) shall not make a Debt
Rating, the above calculations of the Applicable Margin and the Facility Fee
Rate shall be made based on (i) the rating provided by S&P or Moody’s, whichever
shall then maintain a current Debt Rating, and (ii) the Debt Rating provided by
a nationally recognized securities rating agency selected by the Borrower and
approved by the Agent, which shall be substituted for either S&P or Moody’s, as
the case may be (the “Alternative Rating Agency”), and the Alternative Rating
Agency’s equivalent rating levels shall be substituted for the Debt Rating
levels of either S&P or Moody’s, whichever shall no longer then make the
applicable Debt Rating.
Section 2.07 Facility Fees.
(a)    The Borrower shall pay to the Agent for the account of the Banks ratably
in proportion to their respective Commitments a facility fee at the Facility Fee
Rate (as defined below). Such facility fee shall accrue from and including the
date hereof to but excluding the Termination Date, on the daily aggregate amount
of the Commitments (whether used or unused).
(b)    “Facility Fee Rate” means, at any date, a rate per annum equal to (i)
0.050%, if Level I Status exists at such date, (ii) 0.060%, if Level II Status
exists at such


16



--------------------------------------------------------------------------------





date, (iii) 0.070%, if Level III Status exists at such date, (iv) 0.090%, if
Level IV Status exists at such date, and (v) 0.110% if Level V Status exists at
such date.
(c)    Accrued fees under this Section shall be payable quarterly in arrears on
the last Business Day of each March, June, September and December and upon the
respective Termination Date for each Bank (and, if later, the date the Loans
shall be repaid in their entirety).
Section 2.08 Optional Termination or Reduction of Commitments. The Borrower may,
upon at least three Domestic Business Days’ notice to the Agent, (a) terminate
the Commitments at any time, if no Loans are outstanding at such time, or (b)
ratably reduce from time to time by an aggregate amount of $25,000,000 or any
larger multiple of $5,000,000, the aggregate amount of the Commitments in excess
of the aggregate outstanding principal amount of the Loans.
Section 2.09 Mandatory Termination of Commitments. The Commitments of each Bank
shall terminate on its respective Termination Date, and any Loans then
outstanding to such Bank (together with accrued interest thereon) shall be due
and payable on such date.
Section 2.10 Optional Prepayments.
(a)    The Borrower may, upon notice to the Agent pursuant to delivery to the
Agent of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty, subject
to Section 2.12; provided that, unless otherwise agreed by the Agent, (A) such
notice must be received by the Agent not later than 12:00 noon (New York City
time) (1) three (3) Euro-Dollar Business Days prior to any date of prepayment of
Euro-Dollar Loans and (2) on the date of prepayment of Base Rate Loans; and
(B) any prepayment of Loans shall be in a principal amount of $25,000,000 or a
whole multiple of $5,000,000 in excess thereof, or, if less, the entire
principal amount thereof then outstanding. Each such Notice of Loan Prepayment
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Euro-Dollar Loans are to be prepaid, the Interest Period(s)
of such Loans. Any prepayment of principal of any Euro-Dollar Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 2.12. Subject to Section 2.18,
each such optional prepayment shall be applied to prepay ratably the Loans of
the several Banks included in such Borrowing.
(b)    Upon receipt of a notice of prepayment pursuant to this Section, the
Agent shall promptly notify each Bank of the contents thereof and of such Bank’s
ratable share (if any) of such prepayment and such notice shall not thereafter
be revocable by the Borrower.
Section 2.11 General Provisions as to Payments.
(a)    The Borrower shall make each payment of principal of and interest on, the
Loans and of fees hereunder, not later than 1:00 p.m. (New York City time) on
the date when due, in immediately available funds, without set-off, deduction,
recoupment or counterclaim, to the Agent at its address referred to in Section
9.01. The Agent will


17



--------------------------------------------------------------------------------





promptly distribute to each Bank its ratable share of each such payment received
by the Agent for the account of the Banks. Whenever any payment of principal of,
or interest on, the Base Rate Loans or of fees shall be due on a day which is
not a Domestic Business Day, the date for payment thereof shall be extended to
the next succeeding Domestic Business Day unless such Domestic Business Day
occurs after the Termination Date, in which case the date for payment thereof
shall be the next preceding Domestic Business Day. Whenever any payment of
principal of, or interest on, the Euro-Dollar Loans shall be due on a day which
is not a Euro-Dollar Business Day, the date for payment thereof shall be
extended to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar
Business Day falls in another calendar month or occurs after the Termination
Date, in which case the date for payment thereof shall be the next preceding
Euro-Dollar Business Day.
(b)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Banks hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower shall not have so made such payment, each Bank shall repay to the
Agent forthwith on demand such amount distributed to such Bank together with
interest thereon, for each day from the date such amount is distributed to such
Bank until the date such Bank repays such amount to the Agent, at the Federal
Funds Rate.
Section 2.12 Funding Losses. If the Borrower makes any payment of principal with
respect to any Euro-Dollar Loan (pursuant to Sections 2.10, 2.15, Article 6 or 8
or otherwise) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower fails to borrow any Euro-Dollar Loans
after notice has been given to any Bank in accordance with Section 2.03(a), or
if any Bank shall be required to assign to any other Bank any portion of a Loan
pursuant to Section 2.16(b), the Borrower shall reimburse each Bank within 15
days after demand for any resulting loss or expense incurred by it (or by an
existing or prospective Participant in the related Loan), including (without
limitation) any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or failure to borrow, provided that such Bank shall have delivered to
the Borrower a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.
Section 2.13 Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the London
Interbank Offered Rate) shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan
from the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall bear
interest for one (1) day. Each determination by the


18



--------------------------------------------------------------------------------





Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
Section 2.14 Withholding Tax Exemption.
At least five Domestic Business Days prior to the first date on which interest
or fees are payable hereunder for the account of any Bank, (i) each Bank that is
not incorporated under the laws of the United States of America or a state
thereof agrees that it will deliver to each of the Borrower and the Agent two
duly completed copies of United States Internal Revenue Service Form W-8
(including Form W-8BEN-E (or W-8BEN, if applicable), W-8ECI or W-8IMY, as
applicable), and such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent,
certifying that such Bank is entitled to receive payments under this Agreement
and its Note, if applicable, without deduction or withholding of any United
States federal income taxes or any United States federal withholding taxes under
FATCA (defined below) and (ii) each Bank that is incorporated under the laws of
the United States of America or a state thereof agrees that it will deliver to
each of the Borrower and the Agent executed copies of United States Internal
Revenue Service Form W-9 certifying that such Bank is exempt from U.S. federal
backup withholding tax. Each Bank further undertakes to deliver to the Agent on
behalf of the Borrower two additional copies of such form or other documentation
(or a successor form or documentation) on or before the date that such form or
documentation expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form or documentation so delivered by it,
and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by the Borrower or the Agent, in each case certifying that
such Bank is entitled to receive payments under this Agreement and its Notes, if
applicable, without deduction or withholding of any United States federal income
or backup withholding taxes or any United States federal withholding taxes under
FATCA, unless an event (including without limitation any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Bank from duly completing and delivering any such form with respect
to it and such Bank advises the Borrower and the Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income or backup withholding tax or United States federal withholding taxes
under FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Agreement, the Borrower and the Agent
shall treat (and each Bank hereby authorizes the Agent to treat) the Loans as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
Section 2.15 Change of Control; Offer of Prepayment. (a) If a Change of Control
shall occur (i) the Borrower will, within ten days after the occurrence thereof,
give each Bank notice thereof and shall describe in reasonable detail the facts
and circumstances giving rise thereto and (ii) each Bank may, by three Domestic
Business Days’ notice to the Borrower and the Agent, given not later than 60
days after receipt of such notice of Change of Control, terminate its
Commitment, which shall thereupon be terminated, and declare all of the
outstanding Loans made by it (together with accrued interest thereon) and any
other amounts payable hereunder for its account to be, and such Loans and such
other amounts (including, without limitation, amounts payable under Section
2.12) shall thereupon become, immediately due and payable without


19



--------------------------------------------------------------------------------





presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. For the purpose of this Section, a “Change of
Control” shall occur if, during any period of 12 consecutive months, (I) a
majority of the directors of the Borrower shall be Persons other than Persons
(A) who were directors of the Borrower on the first day of such period, (B)
whose election or nomination as a director of the Borrower was approved by
individuals referred to in clause (A) constituting at the time of such election
or nomination at least a majority of the Board of Directors, or (C) whose
election or nomination as a director of the Borrower was approved by individuals
referred to in clauses (A) or (B) above or this clause (C) constituting at the
time of such election or nomination at least a majority of the Board of
Directors or (II) any person or group of persons (within the meaning of Section
13 or 14 of the Exchange Act) shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Exchange Act) of 50% or more in voting power of the outstanding Voting
Stock.
(b)    If any event or condition shall occur under any agreement, indenture or
instrument relating to any Material Debt (other than an event or condition
arising due to the Borrower’s exercise of an optional right to prepay, redeem,
purchase or defease), which event or condition has the effect of requiring an
offer of prepayment, redemption, purchase or defeasance to be made to the
holders of such Material Debt (a “Prepayment Offer”), (i) the Borrower will,
within ten days after the first day that such event or condition occurs, give
each Bank notice thereof and shall describe in reasonable detail the facts and
circumstances giving rise thereto and (ii) each Bank may, by three Domestic
Business Days’ notice to the Borrower and the Agent, given not later than 60
days after receipt of such notice of Prepayment Offer, terminate its Commitment,
which shall thereupon be terminated, and declare all of the outstanding Loans
made by it (together with accrued interest thereon) and any other amounts
payable hereunder for its account to be, and such Loans and such other amounts
(including, without limitation, amounts payable under Section 2.12) shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.
Section 2.16 Increase in Combined Commitments.
(a)    The Borrower shall have the right, without the consent of the Banks,
subject to the terms of this Section 2.16, to effectuate from time to time, at
any time prior to the then effective Termination Date, an increase in the
combined Commitments under this Agreement by adding to this Agreement one or
more other banks or other financial institutions reasonably acceptable to the
Agent and the Borrower and qualifying as an Assignee hereunder, who shall, upon
completion of the requirements of this Section 2.16 constitute “Banks” hereunder
(an “Added Bank”), or by allowing one or more Banks in their sole discretion to
increase their respective Commitments hereunder (each an “Increasing Bank”), so
that such added and increased Commitments shall equal the increase in
Commitments effectuated pursuant to this Section 2.16; provided that (i) there
shall not be any increased Commitment or any added Commitment, unless the
aggregate increase or addition to be effected is at least $25,000,000, (ii) no
increase in or added Commitments pursuant to this Section 2.16 shall result in
combined Commitments exceeding $3,000,000,000, (iii) no Bank’s Commitment shall
be increased under this Section 2.16 without the consent of such Bank, and (iv)
there shall not exist any Default


20



--------------------------------------------------------------------------------





or Event of Default immediately prior to and immediately after giving effect to
such increased or added Commitment. The Borrower shall deliver or pay, as
applicable, to the Agent not later than ten Domestic Business Days prior to any
such increase in Commitments each of the following items with respect to each
Added Bank and Increasing Bank:
(i)    a written notice of Borrower’s intention to increase the combined
Commitments pursuant to this Section 2.16, which shall specify each Added Bank
and Increasing Bank, if any, the changes in amounts of Commitments that will
result, and such other information as is reasonably requested by the Agent;
(ii)    documents in the form of Exhibit B or Exhibit C, as may be required by
the Agent, executed and delivered by each Added Bank and each Increasing Bank,
pursuant to which it becomes a party hereto or increases its Commitment, as the
case may be;
(iii)    if requested by the applicable Bank, Notes or replacement Notes, as the
case may be, executed and delivered by Borrower; and
(iv)    a non-refundable processing fee of $3,500 with respect to each Added
Bank or Increasing Bank for the sole account of the Agent.
(b)    Upon receipt of any notice referred to in clause (a)(i) above, the Agent
shall promptly notify each Bank thereof. Upon execution and delivery of such
documents and the payment of such fee (the “Increased Commitment Date”), each
such Added Bank shall constitute a “Bank” for all purposes under this Agreement
and related documents without any acknowledgment by or the consent of the other
Banks, with a Commitment as specified in such documents, or such Bank’s
Commitment shall increase as specified in such documents, as the case may be.
Immediately upon the effectiveness of the addition of such Added Bank or the
increase in the Commitment of such Increasing Bank under this Section 2.16, (i)
the respective pro rata shares of the Banks shall be deemed modified as
appropriate to correspond to such changed combined Commitments, and (ii) if
there are at such time outstanding any Loans, each Bank whose pro rata share has
been decreased as a result of the increase in the combined Commitments shall be
deemed to have assigned, without recourse, to each Added Bank and Increasing
Bank such portion of such Bank’s Loans as shall be necessary to effectuate such
adjustment in pro rata shares. Each Increasing Bank and Added Bank (x) shall be
deemed to have assumed such portion of such Loans and (y) shall fund to each
other Bank on the Increased Commitment Date the amount of Loans assigned by it
to such Bank. The Borrower agrees to pay to the Banks on demand any and all
amounts to the extent payable pursuant to Section 2.12 as a result of any such
prepayment of Loans occasioned by the foregoing increase in Commitments and the
reallocation of the pro rata shares.
(c)    This section shall supercede any provisions in Section 9.06(b) to the
contrary.


21



--------------------------------------------------------------------------------





Section 2.17 Extension of Termination Date.
(a)    Requests for Extension. The Borrower may, by notice to the Agent, given
not earlier than 60 days prior to each of the first and second anniversaries of
the Effective Date hereof (each such anniversary being referred to herein as an
“Anniversary Date” and each such 60 day period prior to an Anniversary Date
being referred to herein as a “Request Period”), request that each Bank extend
its Commitment beyond such Bank’s Termination Date then in effect (the “Existing
Termination Date”) for an additional one-year period from the Existing
Termination Date; provided that no more than one such request may be made during
each Request Period. The Agent shall promptly notify each Bank of the Borrower’s
request for such extension (the date such notice is given being referred to
herein as the “Notice Date”).
(b)    Bank Elections to Extend. Each Bank, acting in its sole discretion,
shall, by notice to the Agent given not later than 30 days following the Notice
Date, advise the Agent whether or not such Bank agrees to such extension (each
such Bank that determines not to so extend its Commitment being referred to as a
“Non-Extending Bank”)). Any Bank that does not so advise the Agent on or before
the 30th day following the Notice Date (the “Response Deadline”) shall be deemed
to be a Non-Extending Bank. The election of any Bank to agree to such extension
of the Termination Date shall not obligate any other Bank to so agree.
(c)    Notification by Agent. The Agent shall notify the Borrower of each Bank’s
determination under this Section 2.17 no later than the 5th Domestic Business
Day after the Response Deadline.
(d)    Additional Commitment Banks. The Borrower shall have the right on or
before the related Anniversary Date to replace each Non-Extending Bank with, and
add as “Banks” under this Agreement in place thereof, one or more Assignees
(each, an “Additional Commitment Bank”) as provided in Section 9.06, provided
that each of such Additional Commitment Banks shall enter into an Assignment and
Assumption Agreement pursuant to which such Additional Commitment Bank shall
undertake a Commitment (and, if any such Additional Commitment Bank is already a
Bank, its Commitment shall be in addition to such Bank’s Commitment hereunder on
such date).
(e)    Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Banks that have agreed to so extend the Termination Date
(each, an “Extending Bank”) and the additional Commitments of the Additional
Commitment Banks shall be more than 51% of the aggregate amount of the
Commitments in effect immediately prior to the related Anniversary Date, then,
effective as of the related Anniversary Date (but subject to the prior
satisfaction of the conditions set forth in clause (f) below), the Termination
Date of this Agreement and the Termination Date with respect to the Commitments
of each Extending Bank and of each Additional Commitment Bank shall be extended
to the date falling one year after the Existing Termination Date (except that,
if such date is not a Domestic Business Day, such Termination Date as so
extended shall be the next preceding Domestic Business Day) and each Additional
Commitment Bank shall thereupon become a “Bank” for all purposes of


22



--------------------------------------------------------------------------------





this Agreement. Notwithstanding anything herein to the contrary, the Commitment
of each Non-Extending Bank shall remain in full force and effect until and shall
terminate on the Existing Termination Date for such Non-Extending Bank, unless
such Non-Extending Bank is replaced prior to the related Anniversary Date by an
Additional Commitment Bank as provided in clause (d) above.
(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Termination Date pursuant to this Section shall not be
effective with respect to any Bank unless:
(i)    no Default shall have occurred and be continuing on the date of such
extension and after giving effect thereto;
(ii)    the representations and warranties of the Borrower contained in this
Agreement that are qualified by materiality are true and correct and the
representations and warranties of the Borrower contained in the Agreement that
are not qualified by materiality are true and correct in all material respects,
in each case on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date);
(iii)    at the time of such extension no material adverse change has occurred
since January 30, 2016 in the business, financial position or results of
operations of the Borrower and its Consolidated Subsidiaries considered as a
whole; and
(iv)    the chief financial officer, treasurer or assistant treasurer of the
Borrower shall have delivered to the Agent a certificate, dated the Anniversary
Date with respect to such extension, as to the matters referred to in clauses
(i) through (iii) above.
In addition, on the Termination Date of each Non-Extending Bank, the Borrower
shall prepay any Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 2.07 or 2.12) to the extent necessary to keep
outstanding Loans ratable with any revised pro rata allocation of the
Commitments of the respective Banks effective as of such date.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 9.06 to the contrary.
Section 2.18    Defaulting Banks.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as that
Bank is no longer a Defaulting Bank, to the extent permitted by applicable Law:


23



--------------------------------------------------------------------------------





(i)    Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.05.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of that Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to Article 6 or
otherwise, and including any amounts made available to the Agent by that
Defaulting Bank pursuant to Section 9.04, but excluding any amounts received
from the Borrower under Section 2.03(c)), shall be applied at such time or times
as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Bank to the Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Bank has failed to fund
its portion thereof as required by this Agreement, as determined by the Agent;
third, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Bank to fund Loans under this Agreement; fourth,
to the payment of any amounts owing to the Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Bank against that Defaulting
Bank as a result of that Defaulting Bank’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Bank as a result of that Defaulting Bank’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Bank or as otherwise directed by a
court of competent jurisdiction; provided, however, notwithstanding the
foregoing clauses first through sixth, if (x) such payment is a payment of the
principal amount of any Loans in respect of which that Defaulting Bank has not
fully funded its appropriate share and (y) such Loans were made at a time when
the conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Banks on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Bank. Any payments, prepayments or other amounts paid or payable to a Defaulting
Bank that are applied (or held) to pay amounts owed by a Defaulting Bank
pursuant to this Section 2.18(a)(ii) shall be deemed paid to and redirected by
that Defaulting Bank, and each Bank irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Bank shall be entitled to receive any
facility fee pursuant to Section 2.07 for any period during which that Bank is a
Defaulting Bank only to extent allocable to the outstanding principal amount of
Loans funded by it (and the Borrower shall not be required to pay the remaining
amount of such fee that otherwise would have been required to have been paid to
that Defaulting Bank).
(b)    Defaulting Bank Cure. If the Borrower and the Agent agree in writing in
their sole discretion that a Defaulting Bank should no longer be deemed to be a
Defaulting Bank, the Agent will so notify the parties hereto, whereupon as of
the


24



--------------------------------------------------------------------------------





effective date specified in such notice and subject to any conditions set forth
therein, that Bank will, to the extent applicable, purchase that portion of
outstanding Loans of the other Banks or take such other actions as the Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Banks in proportion to their respective Commitments, whereupon that Bank
will cease to be a Defaulting Bank; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Bank was a Defaulting Bank; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank’s having been
a Defaulting Bank.
Section 2.19 Evidence of Debt. The Loans made by each Bank shall be evidenced by
one or more accounts or records maintained by such Bank and by the Agent in the
ordinary course of business. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to its obligations hereunder. In
the event of any conflict between the accounts and records maintained by any
Bank and the accounts and records of the Agent in respect of such matters, the
accounts and records of the Agent shall control in the absence of manifest
error.
ARTICLE 3.
CONDITIONS
Section 3.01 Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.05):
(a)    receipt by the Agent of counterparts hereof signed by each of the parties
hereto (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party);
(b)    receipt by the Agent for the account of each Bank requesting such, of a
duly executed Note dated on or before the Effective Date;
(c)    receipt by the Agent of an opinion of David L. Donlin, Senior Director,
Assistant General Counsel and Assistant Secretary for the Borrower,
substantially in the form of Exhibit D hereto and covering such additional
matters relating to the transactions contemplated hereby as the Required Banks
may reasonably request;
(d)    receipt by the Agent of an opinion of McGuireWoods LLP, special counsel
for the Agent, substantially in the form of Exhibit E hereto and covering such
additional matters relating to the transactions contemplated hereby as the
Required Banks may reasonably request;
(e)    receipt by the Agent of evidence satisfactory to it of (i) the payment of
all principal of and interest on any loans outstanding under, and of all accrued
fees under the Existing Five-Year Agreement, and (ii) the satisfaction of all
obligations, termination of


25



--------------------------------------------------------------------------------





all commitments under, and cancellation or expiration of, the Existing Five-Year
Agreement;
(f)    receipt by the Agent of all documents it may reasonably request relating
to the existence of the Borrower, the corporate authority for and the validity
of this Agreement and the Notes, if any, and any other matters relevant hereto,
all in form and substance satisfactory to the Agent; and
(g)    receipt by the Agent of a certificate signed by the assistant treasurer
of the Borrower certifying that since January 30, 2016 there shall not have
occurred any material adverse change in the business, financial position or
results of operations of the Borrower and its Consolidated Subsidiaries,
considered as a whole.
Without limiting the generality of the provisions of Section 7.05, for purposes
of determining compliance with the conditions specified in this Section 3.01,
each Bank that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Bank unless the Agent shall have received notice from such
Bank prior to the proposed Effective Date specifying its objection thereto.
Promptly after the Effective Date the Agent shall deliver to the Borrower for
cancellation the promissory note of each lender under the Existing Five-Year
Agreement, or, in lieu thereof, a lost note affidavit from any such lender which
does not return its promissory note to the Agent. The Agent shall promptly
notify the Borrower and each Bank of the effectiveness of this Agreement, and
such notice shall be conclusive and binding on all parties hereto.
Section 3.02 Borrowings. The obligation of any Bank to honor any Notice of
Borrowing (other than a Notice of Borrowing requesting only a conversion of
Loans to the other Type or a continuation of Euro-Dollar Loans) is subject to
the satisfaction of the following conditions:
(a)    receipt by the Agent of a Notice of Borrowing as required by Section
2.02;
(b)    the fact that, immediately after such Borrowing, the aggregate
outstanding principal amount of the Loans will not exceed the aggregate amount
of the Commitments;
(c)    the fact that, immediately before and after such Borrowing, no Default
shall have occurred and be continuing; and
(d)    the fact that (i) the representations and warranties of the Borrower
contained in this Agreement that are qualified by materiality are true and
correct, and (ii) the representations and warranties of the Borrower contained
in this Agreement that are not qualified by materiality are true and correct in
all material respects, in each case on and as of the date of such Borrowing
(except the representations and warranties set forth in Section 4.05).


26



--------------------------------------------------------------------------------





Each Notice of Borrowing (other than a Notice of Borrowing requesting only a
conversion of Loans to the other Type or a continuation of Euro-Dollar Loans)
submitted by Borrower shall be deemed to be a representation and warranty by the
Borrower that the conditions specified in clauses (b), (c) and (d) of this
Section have been satisfied on and as of the date of the applicable Borrowing.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants that:
Section 4.01 Corporate Existence and Power; Investment Company Status. Each of
the Borrower and each of its Significant Subsidiaries is validly existing and in
good standing under the laws of its jurisdiction of organization, and is duly
qualified to do business in each jurisdiction where, in light of the nature of
the business transacted or the property owned by it, such qualification is
necessary and the failure so to qualify might permanently impair title to
property material to its operations or its right to enforce a material contract
against others, or expose it to substantial liability in such jurisdiction. The
Borrower is not nor is required to be registered as an “investment company”
under the Investment Company Act of 1940.
Section 4.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
Notes, if any, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the articles of incorporation or by-laws of the Borrower or of
any agreement or instrument evidencing or governing Debt of the Borrower or any
other material agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower or result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries.
Section 4.03 Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower and the Notes, if any, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
the Borrower in each case enforceable in accordance with their respective terms,
except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and (ii) rights
of acceleration and the availability of equitable remedies may be limited by
equitable principles of general applicability.
Section 4.04 Financial Information. The consolidated statements of financial
position of the Borrower and its Consolidated Subsidiaries as of January 30,
2016 and the related consolidated statements of results of operations, cash
flows and shareholders’ investment for the fiscal year then ended, reported on
by Ernst & Young, LLP and set forth in the Borrower’s Form 10-K for the fiscal
year then ended, a copy of which has been delivered to each of the Banks, fairly
present in all material respects, in conformity with generally accepted
accounting principles, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.


27



--------------------------------------------------------------------------------





Section 4.05 Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of the Borrower threatened against, the Borrower or any of
its Subsidiaries before any court or arbitrator or any governmental body, agency
or official which would reasonably be expected to materially adversely affect
the business, consolidated financial position or consolidated results of
operations of the Borrower and its Consolidated Subsidiaries or which in any
manner draws into question the validity of this Agreement or any Note.
Section 4.06 Compliance with ERISA. The Borrower and each Subsidiary has
fulfilled its obligations, if any, under the minimum funding standards of ERISA
with respect to each Plan maintained by it, and each Plan is otherwise in
compliance in all material respects with the applicable provisions of ERISA.
Section 4.07 Payment of Taxes. United States Federal income tax returns of the
Borrower and its Subsidiaries have been examined and closed through the fiscal
year ended February 2, 2013. The Borrower and its Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which, to the best of the Borrower’s knowledge, are required to be filed by them
and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any Subsidiary, except for any such taxes
which are being contested in good faith by appropriate proceedings and against
which the Borrower in its judgment has set aside adequate reserves in accordance
with generally accepted accounting principles.
Section 4.08 EEA Financial Institution. The Borrower is not an EEA Financial
Institution.
Section 4.09 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to
the knowledge of the Borrower and its Significant Subsidiaries, any director,
officer, or employee thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions or (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority. Neither Borrower nor any of its Subsidiaries is located,
organized or resident in a Designated Jurisdiction, except, in each case, as
authorized by the applicable Sanctions authority or not prohibited by any
Sanction.
Section 4.10 Anti-Corruption Laws. The Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, and, to the extent
applicable, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.
Section 4.11 Full Disclosure. All information heretofore furnished by the
Borrower to the Agent or any Bank for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by the Borrower to the Agent or any Bank will be, true and
accurate in all material respects on the date as of which such information is
stated or certified.


28



--------------------------------------------------------------------------------





ARTICLE 5.
COVENANTS
The Borrower agrees that, so long as any Bank has any Commitment hereunder or
any Loan or other amounts hereunder shall remain unpaid:
Section 5.01 Information. The Borrower will deliver to each of the Banks:
(a)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated statement of financial position
of the Borrower and its Consolidated Subsidiaries as of the end of such fiscal
year and the related consolidated statements of operations, cash flows and
shareholders’ investment for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner acceptable to the Securities and Exchange Commission by Ernst & Young,
LLP or other Registered Public Accounting Firm of recognized national standing
selected by the Borrower (the “Auditor”) or other independent public accountants
of nationally recognized standing;
(b)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Borrower, a
consolidated statement of financial position of the Borrower and its
Consolidated Subsidiaries as of the end of such quarter, the related
consolidated statements of operations for such quarter and for the portion of
the Borrower’s fiscal year ended at the end of such quarter, and the related
consolidated statement of cash flows for the portion of the Borrower’s fiscal
year ended at the end of such quarter, setting forth in each case, as
applicable, in comparative form the figures for the corresponding quarter and
the corresponding portion of the Borrower’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation,
generally accepted accounting principles and consistency by the chief financial
officer or the chief accounting officer of the Borrower;
(c)    within 15 days after the delivery of each set of financial statements
referred to in clauses (a) and (b)) above, a certificate of the chief financial
officer or the chief accounting officer of the Borrower (i) setting forth in
reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Sections 5.07 to 5.08, inclusive, on
the date of such financial statements and (ii) stating whether any Default
exists on the date of such certificate and, if any Default then exists, setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;
(d)    [Reserved];
(e)    within 15 days after any officer of the Borrower obtains knowledge of any
Default, if such Default is then continuing, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;


29



--------------------------------------------------------------------------------





(f)    within 15 days after the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;
(g)    within 15 days after the filing thereof copies of all reports on Forms
10-K, 10-Q and 8-K (or their equivalents) which the Borrower shall have filed
with the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its functions;
(h)    written notice setting forth the facts and relevant information if and
when the Borrower or any Subsidiary (i) fails to fulfill their obligations, if
any, under the minimum funding standards of ERISA with respect to any Plan; (ii)
engages in any material nonexempted "prohibited transaction" as defined in
Sections 406 and 408 of ERISA and Section 4975 of the Internal Revenue Code;
(iii) fails to comply with the Pension Funding Rules; (iv) terminates or permits
the termination of any "employee pension benefit plan," as defined in Section 3
of ERISA and covered by Title IV of ERISA or subject to the minimum funding
standards of Section 412 of the Internal Revenue Code; or (v) engages in a
"withdrawal" or "partial withdrawal," as defined in Section 4203 or 4205 of
ERISA from a "multiemployer plan," as defined in Section 4001(a)(3) of ERISA;
(i)    promptly following, and in any event within ten days of any change in a
Debt Rating by any Rating Agency, notice thereof; and
(j)    from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Agent, at the
request of any Bank, may reasonably request.
As to any information contained in materials furnished pursuant to Section
5.01(g), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above. Notwithstanding the foregoing, the
Borrower shall remain obligated to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.
The Borrower hereby acknowledges that (a) the Agent and/or the Arrangers will
make available to the Banks materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak and/or another similar electronic
system (the “Platform”) pursuant to Section 9.01 and (b) none of the Banks will
be “public-side” Banks (i.e., Banks that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) no Borrower Materials are
to be made available to Public Lenders, (x) all Borrower Materials shall be
treated as private and may contain material non-public information with respect
to the Borrower or its securities for purposes of United States federal and
state securities laws; and (y) the Agent and the Arrangers shall treat all
Borrower Materials as being suitable only for posting on a portion of the
Platform not designated “Public Investor”. Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.


30



--------------------------------------------------------------------------------





Section 5.02 Maintenance of Property. The Borrower will keep, and will cause
each Subsidiary to keep, all material property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not reasonably be expected to have a
material adverse effect on the business, financial position or results of
operations of the Borrower and its Subsidiaries taken as a whole.
Section 5.03 Conduct of Business and Maintenance of Existence. Except as
permitted by Section 5.05, the Borrower will continue, and will cause each
Significant Subsidiary to continue, to engage in business of the same general
type as now conducted by the Borrower and its Significant Subsidiaries, and will
preserve, renew and keep in full force and effect, and will cause each
Significant Subsidiary to preserve, renew and keep in full force and effect its
respective corporate existence and its respective rights, privileges and
franchises necessary or desirable in the normal conduct of business; provided
that, neither the Borrower nor any Significant Subsidiary shall be required to
preserve any such right, privilege or franchise if the Borrower shall determine
in good faith (a) that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower or any Significant Subsidiary or (b) the
loss thereof will not be disadvantageous in any material respect to the
Borrower.
Section 5.04 Compliance with Laws. Except where the failure to do so would not
reasonably be expected to have a material adverse effect on the business,
financial position or results of operations of the Borrower and its Subsidiaries
taken as a whole, the Borrower will comply, and cause each of its Subsidiaries
to comply, in all material respects with all applicable laws, rules, regulations
and orders where material to the assets or operations of the Borrower or any
such Subsidiary, such compliance to include, without limitation, paying before
the same become delinquent all taxes, fees, assessments and other governmental
charges imposed upon it or upon its property except to the extent any such
taxes, fees, assessments or other governmental charges are being contested in
good faith by appropriate proceedings and adequate reserves in the judgment of
the Borrower therefor have been established on the books of such Person in
accordance with generally accepted accounting principles.
Section 5.05 Consolidations, Mergers and Sale of Assets. The Borrower will not
(a) dissolve or liquidate, (b) merge with or into, or consolidate with, any
other Person, (c) dissolve or liquidate any Subsidiary or permit the merger or
consolidation of any Subsidiary into or with any other Person unless the
Borrower shall determine in good faith (i) that any such transaction is in the
best interests of the Borrower or (ii) such transaction will not be
disadvantageous in any material respect to the Borrower, or (d) sell, convey or
transfer all or substantially all of its property and assets to any other
Person; provided, however, that (x) any Person may be merged with or into, or
consolidated with, the Borrower if the Borrower is the surviving corporation,
and (y) the Borrower may merge with or into, or consolidate with, another
corporation or sell, convey or transfer its properties and assets substantially
as an entity to any Person if the corporation formed by such consolidation or
into which the Borrower is merged, or the Person which acquires by sale,
conveyance or transfer the properties and assets of the Borrower substantially
as an entity, shall be a corporation organized and existing under the laws of
the United States of America, any state thereof or the District of Columbia, and
shall expressly assume by a supplemental agreement hereto, executed and
delivered to the Agent in form reasonably satisfactory to the Agent, the full
and timely performance and observance of every covenant and agreement contained
herein, including but not limited to the payment of the principal and interest


31



--------------------------------------------------------------------------------





provided herein, on the part of the Borrower to be performed or observed, in
each case if immediately after giving effect to such merger, consolidation,
sale, conveyance or transfer, no Default would occur and be continuing.
Section 5.06 Dividends. The Borrower will not, and will not permit any
Subsidiary to, declare or pay any dividends, purchase or otherwise acquire for
value any of its capital stock now or hereafter outstanding, or make any
distribution of assets to its stockholders as such, or permit any of its
Subsidiaries to purchase or otherwise acquire for value any of the capital stock
of the Borrower, if any such action would result in a breach of a covenant or
agreement contained in, or default under, or constitute an event of default
under, any other agreement then in effect between the Borrower and any Person
relating to indebtedness for money borrowed.
Section 5.07 Negative Pledge. The Borrower will not permit, at the end of any
fiscal quarter, the aggregate amount of Debt of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis, secured by Liens
(other than (a) Liens on Accounts Receivable and (b) any Lien on any asset
securing Debt incurred or assumed for the purpose of financing all or any part
of the cost of acquiring or constructing such asset, provided that such Lien
attaches to such asset concurrently or within 120 days after the acquisition or
completion of construction thereof) to exceed 20% of Consolidated Tangible Net
Worth.
Section 5.08 Leverage Ratio. The Borrower will not, at the end of any fiscal
quarter of the Borrower, permit the ratio of (a) Total Finance Liabilities to
(b) Total Capitalization to be greater than or equal to 0.75 to 1.00.
Section 5.09 Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used, directly or indirectly, by the Borrower for its general
corporate purposes. None of such proceeds will be used in a manner which
violates Regulation U.
Section 5.10 Sanctions. Borrower shall not directly or, to the knowledge of
Borrower, indirectly, use the proceeds of any Borrowing, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Bank, Arranger, Agent or
otherwise) of Sanctions.
Section 5.11 Anti-Corruption Laws. Borrower shall not directly or, to the
knowledge of Borrower, indirectly use the proceeds of any Borrowing for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, and, to the extent applicable, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.
ARTICLE 6.
DEFAULTS
Section 6.01 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:


32



--------------------------------------------------------------------------------





(a)    the Borrower shall fail to pay when due any principal of any Loan, or
shall fail to pay within five Domestic Business Days of the due date thereof any
interest on any Loan, any fees or any other amount payable hereunder;
(b)    the Borrower shall fail to observe or perform any covenant contained in
Sections 5.05 through 5.09, inclusive;
(c)    the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after written notice thereof has been given to the Borrower
by the Agent at the request of any Bank;
(d)    any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);
(e)    (i) the Borrower or any of its Subsidiaries shall default in the payment
(whether at stated maturity, upon acceleration, upon required prepayment or
otherwise), beyond any period of grace provided therefor, of any principal or
interest of principal in respect of any Material Debt or (ii) any other breach
or default (or other event or condition, other than (x) any offer of prepayment
(mandatory or optional) or payment upon acceptance of the offer; (y) Borrower’s
exercise of an optional right to prepay, redeem, purchase or defease or (z) a
scheduled mandatory prepayment), beyond any period of grace provided therefor,
shall occur under any agreement, indenture or instrument relating to any
Material Debt, if the effect of such breach or default (or such other event or
conditions) is to cause such Material Debt to become or be declared due and
payable, or required to be prepaid, redeemed, purchased or defeased, prior to
its stated maturity;
(f)    the Borrower or any of its Significant Subsidiaries shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
(g)    an involuntary case or other proceeding shall be commenced against the
Borrower or any of its Significant Subsidiaries seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for


33



--------------------------------------------------------------------------------





a period of 60 days; or an order for relief shall be entered against the
Borrower or any Significant Subsidiary under the federal bankruptcy laws as now
or hereafter in effect;
(h)    The Borrower or any Subsidiary shall (i) engage in any
nonexempted "prohibited transaction," as defined in Sections 406 and 408 of
ERISA and Section 4975 of the Internal Revenue Code, (ii) fail to comply with
the Pension Funding Rules, (iii) terminate or permit the termination of
any "employee pension benefit plan," as defined in Section 3 of ERISA, in a
manner which shall result in the imposition of a Lien on the property of the
Borrower or such Subsidiary pursuant to Section 4068 of ERISA or (iv) engage in
a "withdrawal" or "partial withdrawal," as defined in Section 4203 or 4205 of
ERISA, from a "multiemployer plan," as defined in Section 4001(a)(3) of ERISA,
provided that no occurrence described in this Section 6.01(h) shall constitute
an Event of Default unless the aggregate outstanding liability of the Borrower
and its Subsidiaries which has resulted from all such occurrences, plus the
aggregate outstanding amount secured by all such Liens shall exceed $150,000,000
(or its equivalent in any other currency); or
(i)    a judgment or order for the payment of money in excess of $150,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), shall be rendered against the Borrower or
any of its Subsidiaries and (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of 60 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;
then, and in every such event, the Agent shall, if requested by the Required
Banks, (i) by notice to the Borrower terminate the Commitments and they shall
thereupon terminate, and (ii) by notice to the Borrower declare the unpaid
principal amount of all outstanding Loans (together with accrued interest
thereon and all other fees pursuant to Section 2.07 or 2.12 owing or payable
hereunder) to be, and the unpaid principal amount of all outstanding Loans shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; provided that in the case of any of the Events of Default specified in
clause (f) or (g) above with respect to the Borrower, without any notice to the
Borrower or any other act by the Agent or the Banks, the Commitments shall
thereupon terminate and the unpaid principal amount of all outstanding Loans
(together with accrued interest thereon and all other fees pursuant to Section
2.07 or 2.12 owing or payable hereunder) shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.
Section 6.02 Notice of Default. The Agent shall give notice to the Borrower
under Section 6.01(c) promptly upon being requested to do so by any Bank and
shall thereupon notify all the Banks thereof.


34



--------------------------------------------------------------------------------





ARTICLE 7.
THE AGENT, THE CO-DOCUMENTATION AGENTS
AND THE SYNDICATION AGENT
Section 7.01 Appointment and Authorization. Each Bank irrevocably appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the Notes, if any, as are delegated to the
Agent by the terms hereof or thereof, together with all such powers as are
reasonably incidental thereto.
Section 7.02 Agent and Affiliates. Bank of America shall have the same rights
and powers under this Agreement as any other Bank and may exercise or refrain
from exercising the same as though it were not the Agent, and Bank of America
and its affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Borrower or any Subsidiary or affiliate of the
Borrower as if it were not the Agent hereunder. The Banks acknowledge that,
pursuant to such activities, Bank of America or its affiliates may receive
information regarding the Borrower or its affiliates (including information that
may be subject to confidentiality obligations in favor of the Borrower or such
affiliate) and acknowledge that the Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Bank and
may exercise such rights and powers as though it were not the Agent, and the
terms “Bank” and “Banks” include Bank of America in its individual capacity.
Section 7.03 Action by Agent. The obligations of the Agent hereunder are only
those expressly set forth herein, and the Agent shall not be a trustee or
fiduciary for any Bank; the term “Agent” is used solely as a matter of market
custom to connote an administrative relationship among independent contracting
parties. Without limiting the generality of the foregoing, the Agent shall not
be required to take any action with respect to any Default, except as expressly
provided in Article 6.
Section 7.04 Consultation with Experts. The Agent may consult with legal counsel
(who may be counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
Section 7.05 Liability of Agent. Neither the Agent nor any of its affiliates nor
any of their respective directors, officers, agents or employees shall be liable
for any action taken or not taken by it in connection herewith (a) with the
consent or at the request of the Required Banks or all Banks, as the case may
be, or (b) in the absence of its own gross negligence or willful misconduct and
in no event shall any such Person be liable for special, consequential, punitive
or indirect damages. Neither the Agent nor any of its affiliates nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made in connection with this Agreement or any
borrowing hereunder; (ii) the performance or observance of any of the covenants
or agreements of the Borrower; (iii) the satisfaction of any condition specified
in Article 3, except receipt of items required to be delivered to the Agent; or
(iv) the validity, enforceability, effectiveness, genuineness or sufficiency of
this Agreement, the Notes, if any, or any other instrument or writing furnished
in connection herewith. Neither the Agent nor any of its


35



--------------------------------------------------------------------------------





affiliates nor any of their respective directors, officers, agents or employees
shall be required to initiate or conduct any litigation or collection
proceedings under this Agreement or the Notes, if any. The Agent shall not incur
any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.
Section 7.06 Indemnification. Each Bank shall, ratably in accordance with its
Commitment (determined at the time such indemnification is sought), indemnify
the Agent, its affiliates and their respective directors, officers, agent and
employees (to the extent not reimbursed by the Borrower) from and against all
Indemnified Liabilities, as defined in Section 9.03(b) (except such as result
from such indemnitees’ gross negligence or willful misconduct; provided,
however, that no action taken in accordance with directions of the Required
Banks or, in the case of an action expressly requiring the consent of all of the
Banks, with the directions of all of the Banks, shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section), that such
indemnitees may suffer or incur in connection with this Agreement or as a result
of any action taken or omitted by such indemnitees hereunder. Without limitation
of the foregoing, each Bank shall reimburse the Agent upon demand for its
ratable share (determined at the time such reimbursement is sought) of any costs
or out-of-pocket expenses (including reasonable fees and expenses of counsel,
including the allocated costs of internal legal services) incurred by the Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any document contemplated by or
referred to herein, to the extent that the Agent is not reimbursed for such
expenses by or on behalf of the Borrower. The undertaking in this Section shall
survive termination of the Commitments, the repayment of all Loans and the
resignation of the Agent.
Section 7.07 Credit Decision. Each Bank acknowledges that it has, independently
and without reliance upon the Agent, any Co-Documentation Agent, the Syndication
Agent or any other Bank, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Agent, any Co-Documentation Agent, the Syndication Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.
Section 7.08 Successor Agent. The Agent may resign at any time by giving notice
thereof to the Banks and the Borrower. Upon any such resignation, the Required
Banks shall have the right, with the consent of the Borrower (not to be
unreasonably withheld), to appoint a successor Agent. If no successor Agent
shall have been so appointed by the Required Banks, and shall have accepted such
appointment, within 30 days after the retiring Agent gives notice of
resignation, then the retiring Agent may, on behalf of the Banks, appoint a
successor Agent, which shall be a commercial bank organized or licensed under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $50,000,000. Upon the acceptance of its
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Agent, and the retiring Agent shall thereafter be discharged from its
duties and


36



--------------------------------------------------------------------------------





obligations hereunder. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent.
Section 7.09 Agent’s Fee. The Borrower shall pay to the Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Borrower and the Agent.
Section 7.10 Co-Documentation Agents and Syndication Agent. Nothing in this
Agreement shall impose on any Co-Documentation Agent or Syndication Agent, in
its capacity as such, any duties or obligations whatsoever, nor shall any
Co-Documentation Agent or Syndication Agent, in its capacity as such be deemed
to have any fiduciary relationship with any Bank.
Section 7.11 Defaults. The Agent shall not be deemed to have knowledge or notice
of the occurrence of a Default or Event of Default unless the Agent has received
written notice from a Bank or the Borrower specifying such Default or Event of
Default and stating that such notice is a “Notice of Default”. In the event that
the Agent receives such a notice of the occurrence of a Default or Event of
Default, the Agent shall give prompt notice thereof to the Banks. The Agent
shall (subject to Section 7.05 hereof) take such action with respect to such
Default or Event of Default as shall reasonably be directed by the Required
Banks, provided that, unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interest of the Banks.
ARTICLE 8.
CHANGE IN CIRCUMSTANCES
Section 8.01 Basis for Determining Interest Rate Inadequate or Unfair. If in
connection with any request for a Euro-Dollar Loan or a conversion to or
continuation thereof, (a)  the Agent determines that (i) Dollar deposits are not
being offered to banks in the London interbank market for the applicable amount
and Interest Period of such Euro-Dollar Loan, or (ii) adequate and reasonable
means do not exist for determining the London Interbank Offered Rate for any
requested Interest Period with respect to a proposed Euro-Dollar Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) (i) above, “Impacted Loans”), or (b) the Agent or the
Required Banks determine that for any reason the London Interbank Offered Rate
for any requested Interest Period with respect to a proposed Euro-Dollar Loan
does not adequately and fairly reflect the cost to such Banks of funding such
Euro-Dollar Loan, the Agent will promptly so notify the Borrower and each Bank.
Thereafter, (x) the obligation of the Banks to make or maintain Euro-Dollar
Loans shall be suspended (to the extent of the affected Euro-Dollar Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the London Interbank Offered Rate component
of the Base Rate, the utilization of the London Interbank Offered Rate component
in determining the Base Rate shall be suspended, in each case until the Agent
upon the instruction of the Required Banks revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Euro-Dollar Loans (to the extent of the
affected Euro-Dollar Loans or Interest Periods) or, failing


37



--------------------------------------------------------------------------------





that, will be deemed to have converted such request into a request for Borrowing
of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Agent has made the determination described
in clause (a) (i) of this section, the Agent, in consultation with the Borrower
and the affected Banks, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a) of the first
sentence of this section, (2) the Agent or the Required Banks notify the Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Banks of funding the Impacted Loans, or (3) any
Bank determines that any law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Bank or its Euro-Dollar
Lending Office to make, maintain or fund Loans the interest on which is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Bank to do any of the
foregoing and provides the Agent and the Borrower written notice thereof.
Section 8.02 Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof or compliance by any Bank (or its
Euro-Dollar Lending Office) with any request or directive (whether or not having
the force of law) of any such Governmental Authority shall make it unlawful or
impossible for any Bank (or its Euro-Dollar Lending Office) to make, maintain or
fund its Euro-Dollar Loans and such Bank shall so notify the Agent, the Agent
shall forthwith give notice thereof to the other Banks and the Borrower,
whereupon until such Bank notifies the Borrower and the Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Bank to make Euro-Dollar Loans shall be suspended. Before giving any notice
to the Agent pursuant to this Section, such Bank shall designate a different
Euro-Dollar Lending Office if such designation will avoid the need for giving
such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Euro-Dollar Loans
to maturity and shall so specify in such notice, the Borrower shall immediately
prepay in full the then outstanding principal amount of each such Euro-Dollar
Loan, together with accrued interest thereon. Concurrently with prepaying each
such Euro-Dollar Loan, the Borrower shall, subject to Section 2.01, borrow a
Base Rate Loan in an equal principal amount from such Bank (on which interest
and principal shall be payable contemporaneously with the related Euro-Dollar
Loans of the other Banks), and such Bank shall make such a Base Rate Loan.
Section 8.03 Increased Cost and Reduced Return; Reserves on Euro-Dollar Loans.
(a)    If on or after the date hereof in the case of any Loan or any obligation
to make Loans, the adoption of any applicable law, rule or regulation, or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof or compliance by any Bank (or
its Applicable Lending Office) with any request or directive (whether or not
having the force of law) of any such Governmental Authority:


38



--------------------------------------------------------------------------------





(i)    shall subject any Bank (or its Applicable Lending Office) to any tax,
duty or other charge with respect to its Euro-Dollar Loans, its Note, if any, or
its obligation to make Euro-Dollar Loans, or shall change the basis of taxation
of payments to any Bank (or its Applicable Lending Office) of the principal of
or interest on its Euro-Dollar Loans or any other amounts due under this
Agreement in respect of its Euro-Dollar Loans or its obligation to make
Euro-Dollar Loans (except for changes in the rate of tax on the overall net
income of such Bank or its Applicable Lending Office imposed by the jurisdiction
in which such Bank’s principal executive office or Applicable Lending Office is
located) and except for any U.S. federal withholding taxes imposed under FATCA;
or
(ii)    shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System but excluding the reserve requirement contemplated by
clause (e) below), special deposit, or insurance assessment or shall impose on
any Bank (or its Applicable Lending Office) or on London interbank market any
other condition affecting its Euro-Dollar Loans, its Note, if any, or its
obligation to make Euro-Dollar Loans;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making, converting to, continuing or
maintaining any Euro-Dollar Loan (or maintaining its obligation to many any such
Loan), or to reduce the amount of any sum received or receivable by such Bank
(or its Applicable Lending Office) under this Agreement or under its Note, if
any, with respect thereto, by an amount deemed by such Bank to be material,
then, within 15 days after demand by such Bank (with a copy to the Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction.
(b)    If any Bank shall have determined that, after the date hereof the
adoption of any applicable law, rule or regulation regarding capital adequacy or
liquidity requirements, or any change in any such law, rule or regulation, or
any change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof or any
request or directive regarding capital adequacy or liquidity requirements
(whether or not having the force of law) of any such Governmental Authority has
or would have the effect of reducing the rate of return on capital of such Bank
(or its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy and liquidity) by an amount deemed by such Bank
to be material, then from time to time, within 15 days after demand by such Bank
(with a copy to the Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction.
(c)    Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel


39



--------------------------------------------------------------------------------





Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in law contemplated by the foregoing
clauses (a) and (b) of this Section 8.03, regardless of the date enacted,
adopted or issued.
(d)    Each Bank will promptly notify the Borrower and the Agent of any event of
which it has knowledge, occurring after the date hereof which will entitle such
Bank to compensation pursuant to this Section and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of such compensation and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. A certificate of any Bank claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.
(e)    Reserves on Euro-Dollar Loans. The Borrower shall pay to each Bank, as
long as such Bank shall be required by a Governmental Authority to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Euro-Dollar Loan
equal to the actual costs of such reserves allocated to such Loan by such Bank
(as determined by such Bank in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Agent) of such additional interest from
such Bank. If a Bank fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.
Section 8.04 Base Rate Loans Substituted for Affected Euro-Dollar Loans. If (a)
the obligation of any Bank to make, maintain or convert to Euro-Dollar Loans has
been suspended pursuant to Section 8.02 or (b) any Bank has demanded
compensation under Section 8.03 and the Borrower shall, by at least five
Euro-Dollar Business Days’ prior notice to such Bank through the Agent, have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies the Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer exist:
(a)    all Loans which would otherwise be made, maintained or converted by such
Bank as Euro-Dollar Loans, shall be made, maintained or converted instead as
Base Rate Loans (on which interest and principal shall be payable
contemporaneously with the related Euro-Dollar Loans of the other Banks), and
(b)    after each of its Euro-Dollar Loans, has been repaid or converted, all
payments of principal which would otherwise be applied to repay such Euro-Dollar
Loans shall be applied to repay its Base Rate Loans instead.


40



--------------------------------------------------------------------------------





ARTICLE 9.
MISCELLANEOUS
Section 9.01 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given to such party: (a) in the case of the Borrower or
the Agent, at its address, facsimile number (if any) set forth on the signature
pages hereof, (b) in the case of any Bank, at its address, facsimile number set
forth in its Administrative Questionnaire or (c) in the case of any party, such
other address, facsimile number as such party may hereafter specify for the
purpose by notice to the Agent and the Borrower. Each such notice, request or
other communication shall be effective (i) if given by mail, upon receipt, (ii)
if given by facsimile transmission, when such facsimile is transmitted to the
facsimile number specified in this Section and receipt of such facsimile is
confirmed, either orally or in writing by return facsimile to the transmitting
party at the facsimile number specified in this Section, by the party receiving
such transmission, or (iii) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Agent under
Article 2 or Article 8 shall not be effective until received.
Notwithstanding any other provision of this Section 9.01, in the case of any
communication required by Section 5.01, in addition to the methods of delivery
described above, any such communication may be delivered electronically by the
posting of such financial statements, reports, officer’s certificates or other
information to the Platform or, in the case of information required under
Sections 5.01(a), (b), (f) and (g) only, such information (to the extent any
such documents are included in material filed with the SEC), shall be deemed to
have been delivered on the date (a) on which the Borrower posts such documents
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on its signature page hereto (the “Posting Website”) or
(b) on which such documents are posted on the Borrower’s behalf on the Platform.
Upon the initial establishment of the Platform, the Agent shall give notice to
each Bank of the URL for the Posting Website in writing by mail or facsimile
transmission as described above.
The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Bank, or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Agent Party, as determined by a final nonappealable judgment
of a court of competent jurisdiction.


41



--------------------------------------------------------------------------------





Section 9.02 No Waivers; Enforcement. No failure or delay by the Agent or any
Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.
Notwithstanding anything to the contrary contained herein or in any other
document, instrument or agreements evidencing, securing or relating to this
Agreement (together with this Agreement, collectively, the “Loan Documents”),
the authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Borrower shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Agent in accordance with Section 6.02 for the
benefit of all the Banks; provided, however, that the foregoing shall not
prohibit (a) the Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Agent) hereunder and under
the other Loan Documents, (b) any Bank from exercising setoff rights in
accordance with Section 9.04, or (c) any Bank from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
bankruptcy or insolvency proceeding relative to the Borrower.
Section 9.03 Expenses; Documentary Taxes; Indemnification.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses of the
Agent, including reasonable fees and disbursements of special counsel for the
Agent, in connection with the preparation of this Agreement, any waiver or
consent hereunder or any amendment hereof or any Default or alleged Default
hereunder and (ii) if an Event of Default occurs, all reasonable out-of-pocket
expenses incurred by the Agent and each Bank, including reasonable fees and
disbursements of counsel, in connection with such Event of Default and
collection, bankruptcy, insolvency, and other enforcement proceedings resulting
therefrom. The Borrower shall indemnify each Bank against any transfer taxes,
documentary taxes, assessments or charges made by any Governmental Authority by
reason of the execution and delivery of this Agreement or the Notes, if any.
(b)    The Borrower agrees to indemnify the Agent and each Bank, their
respective affiliates and the respective directors, officers, agents, attorneys
and employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) relating to or arising out
of this Agreement or any actual or proposed use of proceeds of Loans hereunder
(the “Indemnified Liabilities”); provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined


42



--------------------------------------------------------------------------------





by a court of competent jurisdiction, and further provided that no Indemnitee
shall be indemnified for any U.S. federal withholding taxes imposed under FATCA.
No Indemnitee shall be liable for any damages arising from the use by others of
information or other materials obtained through internet, Posting Website or
other similarly available electronic media in connection with the electronic
posting of financial statements, certificates, reports or other information to a
Posting Website as provided for in Section 9.01 hereof unless such Indemnitee
has engaged in gross negligence or willful misconduct.
(c)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. 
Section 9.04 Sharing of Set-Off. Each Bank agrees that if it shall, by
exercising any right of set-off, recoupment, counterclaim or otherwise, receive
payment of a proportion of the aggregate amount of principal and interest then
due with respect to any Loans held by it which is greater than the proportion
received by any other Bank in respect of the aggregate amount of principal and
interest then due with respect to any Loans held by such other Bank, the Bank
receiving such proportionately greater payment (the “Benefited Bank”) shall
purchase such participations in the Loans held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loans held by the Banks shall be
shared by the Banks pro rata; provided, however, that if all or any portion of
such excess payment is thereafter recovered from such Benefited Bank or is
repaid in whole or in part by such Benefited Bank in good faith settlement of a
pending or threatened avoidance claim, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery or
settlement payment, but without interest; further provided that nothing in this
Section shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of the Borrower other than its indebtedness under this
Agreement. The Borrower agrees, to the fullest extent it may effectively do so
under applicable law, that any holder of a participation in a Loan, whether or
not acquired pursuant to the foregoing arrangements, may exercise rights of
set-off or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of the
Borrower in the amount of such participation. Notwithstanding the foregoing, in
the event that any Defaulting Bank shall exercise any such right of setoff,
recoupment, counterclaim or otherwise, (x) all amounts so set off shall be paid
over immediately to the Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Bank from its other funds and deemed held in trust for the
benefit of the Agent and the Banks, and (y) the Defaulting Bank shall provide
promptly to the Agent a statement describing in reasonable detail the
obligations under this Agreement owing to such Defaulting Bank as to which it
exercised such right of setoff, recoupment, counterclaim or otherwise.
Section 9.05 Amendments and Waivers. Any provision of this Agreement or the
Notes, if any, may be amended or waived if, but only if, such amendment or
waiver is in writing and is


43



--------------------------------------------------------------------------------





signed by the Borrower and the Required Banks (and, if the rights or duties of
the Agent are affected thereby, by the Agent); provided that no such amendment
or waiver shall: (a) increase, decrease or extend the Commitment of any Bank
(except for (i) a ratable decrease in the Commitments of all Banks, (ii) any
increase in Commitments made pursuant to, and in compliance with, Sections 2.16
and 2.17, as applicable, and (iii) any extension made pursuant to, and in
compliance with, Section 2.17) or subject any Bank to any additional obligation,
without the written consent of such Bank; (b) reduce the principal of or rate of
interest on any Loan or any fees or margins hereunder (subject to the second
proviso to this Section 9.05), without the written consent of each Bank directly
affected thereby (provided, however, that only the consent of the Required Banks
shall be necessary (i) to amend the rate payable as default interest hereunder
or to waive any obligation of the Borrower to pay interest at such default rate,
or (ii) to amend Section 5.07 or 5.08 (or any defined term used therein) even if
the effect of such amendment would be to reduce the rate of interest on any Loan
or to reduce any fee payable hereunder); (c) postpone the date fixed for any
payment of principal of or interest on any Loan or any fees hereunder or for the
Termination Date (except pursuant to, and in compliance with Section 2.17
hereof), without the written consent of each Bank directly affected thereby; (d)
change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Loans, or the number of Banks, which shall be required for the
Banks or any of them to take any action under this Section or any other
provision of this Agreement, without the written consent of each Bank; (e)
consent to the assignment or transfer by the Borrower of any of its rights or
obligations under this Agreement, without the written consent of each Bank; or
(f) amend, modify or waive Section 9.04 or this Section 9.05 without the written
consent of each Bank; provided further, however, that any fee letter relating
hereto may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Bank shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Banks or each affected Bank may
be effected with the consent of the applicable Banks other than Defaulting
Banks), except that (x) the Commitment of any Defaulting Bank may not be
increased or extended without the consent of such Bank and (y) any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank that by its terms affects any Defaulting Bank disproportionately adversely
relative to other affected Banks shall require the consent of such Defaulting
Bank.
Section 9.06 Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent and each Bank, and no Bank may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Assignee in accordance with the
provisions of subsection (c) and (d) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (b) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) or (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent


44



--------------------------------------------------------------------------------





provided in subsection (b) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Any Bank may at any time grant to one or more banks, Approved Funds or
other institutions (other than a Defaulting Bank or any of its Subsidiaries, or
any Person who, upon becoming a Bank hereunder, would constitute a Defaulting
Bank) (each a “Participant”) participating interests in its Commitment or any or
all of its Loans. In the event of any such grant by a Bank of a participating
interest to a Participant, whether or not upon notice to the Borrower and the
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (a), (b) or (c) of
Section 9.05 without the consent of the Participant. The Borrower agrees that
each Participant shall, to the extent provided in its participation agreement,
be entitled to the benefits of Article 8 with respect to its participating
interest. An assignment or other transfer which is not permitted by subsection
(c) or (d) below shall be given effect for purposes of this Agreement only to
the extent of a participating interest granted in accordance with this
subsection (b). Each Bank that sells a participating interest shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under this Agreement (the “Participant Register”); provided that no
Bank shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans or its other obligations
hereunder) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participating interest for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(c)    Any Bank may at any time assign to one or more banks, Approved Funds or
other institutions (other a Defaulting Bank or any of its Subsidiaries, or any
Person who, upon becoming a Bank hereunder, would constitute a Defaulting Bank)
(each an “Assignee”) all, or a proportionate part of all, of its rights and
obligations under this Agreement and its Notes, if any, and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of Exhibit F hereto (an “Assignment and
Assumption Agreement”) executed by


45



--------------------------------------------------------------------------------





such Assignee and such transferor Bank, with and subject to the subscribed
consents of the Agent and (so long as an Event of Default has not occurred and
is continuing) the Borrower, which consents shall not be unreasonably withheld
or delayed; provided that no interest may be assigned by a Bank pursuant to this
subsection (c) in an amount less than $15,000,000 unless (A) such lesser amount
constitutes all of such assigning Bank’s Commitment, or (B) the Agent and (so
long as an Event of Default has not occurred and is continuing) the Borrower, in
its sole discretion, otherwise consent to a lesser amount. Notwithstanding the
foregoing, if an Assignee is an affiliate of a Bank or a Bank, (x) the
subscribed consents of the Borrower and the Agent shall not be required and (y)
the limitations set forth above shall not be applicable. In all cases, any
assignment to any Approved Fund requires the consent of the Borrower, which
shall not be unreasonably withheld or delayed. Upon execution and delivery of
such instrument and payment by such Assignee to such transferor Bank of an
amount equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent (and, in the case of an
assignment covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) and no further
consent or action by any party shall be required, but the transferor Bank shall
continue to be entitled to the benefits of Article 8 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, the Agent and the Borrower shall make appropriate arrangements so that, if
required, a new Note is issued to the Assignee. Except as otherwise provided
herein, in connection with any such assignment, the transferor Bank shall pay to
the Agent an administrative fee for processing such assignment in the amount of
$3,500, unless waived by the Agent in its sole discretion. If the Assignee is
not incorporated under the laws of the United States of America or a state
thereof, it shall deliver to the Borrower and the Agent certification as to
exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 2.14.
The Agent, acting solely for this purpose as an Agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Agent’s principal
office a copy of each Assignment and Assumption Agreement delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Commitments of, and principal amounts of the Loans owing to, each Bank pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register as to the identity of the Banks and their respective Commitments shall
be conclusive absent manifest error, and the Borrower, the Agent and the Banks
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Bank as a Defaulting Bank. The Register shall be available
for inspection by the Borrower and any Bank, at any reasonable time and from
time to time upon reasonable prior notice. In addition, at any time that a
request for a consent for a material or substantive change to this Agreement is
pending, any Bank wishing to consult with other Banks in connection therewith
may request and receive from the Agent a copy of the Register.


46



--------------------------------------------------------------------------------





(d)    In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Bank, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Bank to the
Agent or any Bank hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans in proportion to its
Commitment. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Bank hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Bank for
all purposes of this Agreement until such compliance occurs.
(e)    Any Bank may at any time assign all or any portion of its rights under
this Agreement and its Note, if any, to a Federal Reserve Bank. No such
assignment shall release the transferor Bank from its obligations hereunder.
(f)    No Assignee, Participant or other transferee of any Bank’s rights shall
be entitled to receive any greater payment under Section 8.03 than such Bank
would have been entitled to receive with respect to the rights transferred,
unless such transfer is made with the Borrower’s prior written consent or by
reason of the provisions of Section 8.02 or 8.03 requiring such Bank to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.
(g)    Notwithstanding anything to the contrary contained herein, any Bank that
is an Approved Fund may create a security interest in all or any portion of the
Loans owing to it and the Note, if any, held by it to the trustee for the
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Bank in compliance with the other provisions of Section
9.06(c), (i) no such pledge shall release the pledging Bank from any of its
obligations under this Agreement and (ii) such trustee shall not be entitled to
exercise any of the rights of a Bank under this Agreement, including but not
limited to rights to approve amendments, waivers or other modifications of any
provision of this Agreement, even though such trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.
(h)    The words “execution”, “signed”, “signature”, and words of like import in
any Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National


47



--------------------------------------------------------------------------------





Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.
(i)    No such assignment shall be made (A) to the Borrower or any of the
Borrower’s affiliates or Subsidiaries, (B) to any Defaulting Bank or any of its
Subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person (or a holding company investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).
Section 9.07 Collateral. Each of the Banks represents to the Agent and each of
the other Banks that it in good faith is not relying upon any “margin stock” (as
defined in Regulation U) as collateral in the extension or maintenance of the
credit provided for in this Agreement.
Section 9.08 Replacement of Banks. (a) If any Bank requests compensation under
Section 8.03, or if the obligation of any Bank to make Euro-Dollar Loans has
been suspended pursuant to Section 8.02, or if any Bank is a Defaulting Bank, or
if any Bank is a Non-Extending Bank for any extension of the Termination Date,
then the Borrower may, at its sole expense and effort, upon notice to such Bank
and the Agent, require such Bank to assign and delegate without unreasonable
delay, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.06), all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Bank, if a Bank accepts such
assignment), provided that:
(i)    the Borrower shall have paid to the Agent the assignment fee specified in
Section 9.06(c) (except as otherwise provided herein); provided that any
Defaulting Bank shall pay to the Agent the assignment fee specified in Section
9.06(c);
(ii)    such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including any amounts under Section
2.13) from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation by a Bank under Section 8.03, such assignment will result in a
reduction in such compensation or payments that would otherwise result
thereafter; and
(iv)    such assignment does not conflict with applicable laws.
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
(b)    In the event any Bank fails to approve any amendment, waiver or consent
requested by the Borrower pursuant to Section 9.05 that has received the written
approval


48



--------------------------------------------------------------------------------





of not less than the Required Banks but also requires the approval of such Bank
(any such Bank, a “Restricted Bank”), so long as no Default or Event of Default
shall have occurred and be continuing and the Borrower has obtained a commitment
(in an amount not less than the entire amount of such Restricted Bank’s
Commitment) from one or more Banks or Assignees to become a Bank for all
purposes hereunder (such Bank or Banks referred to as the “Replacement Bank”),
the Borrower may cause such Restricted Bank to be replaced by, and to assign all
its rights and obligations under this Agreement (including its Commitment and
its outstanding Loans) pursuant to Section 9.06 to, such Replacement Bank. Such
Restricted Bank agrees to execute and to deliver to the Agent one or more
Assignment and Assumption Agreements with such Replacement Bank as provided in
Section 9.06 upon payment at par of all principal, accrued interest, accrued
fees and other amounts accrued or owing under this Agreement to such Restricted
Bank, and such Replacement Bank shall pay to the Agent the assignment fee
specified in Section 9.06(c) in connection with such assignment. The Restricted
Bank making such assignment will be entitled to compensation for any expenses or
other amounts which would be owing to such Restricted Bank pursuant to any
indemnification provision hereof (including, if applicable, Section 2.12) as if
the Borrower had prepaid the Loans of such Bank (and terminated its Commitment,
if applicable) rather than such Restricted Bank having assigned its interest
hereunder.
(c)    In each case of clause (a) and (b) above, the Agent shall distribute an
amended schedule of Commitments, which shall be deemed incorporated into this
Agreement, to reflect changes in the identities of the Banks and adjustments of
their respective Commitments and/or shares thereof resulting from any such
replacement.
(d)    This section shall supersede any provision in Section 9.05 to the
contrary.
Section 9.09 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(a)    This Agreement and each Note shall be governed by and construed in
accordance with the laws of the State of New York. The Borrower hereby submits
to the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State court sitting in New
York City for purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby. The Borrower irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS


49



--------------------------------------------------------------------------------





REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.10 Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.
Section 9.11 Confidentiality. Each Bank agrees to exercise all reasonable
efforts to keep any Information delivered or made available by the Borrower to
it which is clearly indicated to be confidential information, confidential from
anyone other than Persons employed or retained by such Bank who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Loans; provided that nothing herein shall prevent any Bank
from disclosing such Information (a) to any of its affiliates or any other Bank
or affiliate thereof, (b) to its officers, directors, employees, agents,
attorneys and accountants who have a need to know such Information in accordance
with customary banking practices and who receive such Information having been
made aware of the restrictions set forth in this Section, (c) upon the order of
any court or administrative agency, (d) upon the request or demand of any
regulatory agency or authority having jurisdiction over such Bank or its
affiliates, (e) as required by any applicable law, rule or regulation, (f) to
any other Person if reasonably necessary to the administration of the credit
facility provided herein, (g) which has been publicly disclosed, (h) to the
extent reasonably required in connection with any litigation to which the Agent,
any Bank, the Borrower or their respective affiliates may be a party, (i) to the
extent reasonably required in connection with the exercise of any remedy
hereunder, (j) to such Bank’s legal counsel and independent auditors, (k) with
the prior written consent of the Borrower, and (l) to any actual or proposed
Participant or Assignee of all or part of its rights hereunder which has agreed
in writing to be bound by the provisions of this Section. For purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or any Subsidiary thereof or any of their respective business,
other than any such information that is available to the Agent or any Bank on a
nonconfidential basis prior to disclosure by the Borrower, provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.
Section 9.12 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its affiliates, on
the one hand, and the Agent and the Arrangers, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the


50



--------------------------------------------------------------------------------





transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Agent and the Arrangers is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its affiliates, or any other Person and (B) neither the Agent nor any
Arranger has any obligation to the Borrower or any of its affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agent,
the Arrangers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its affiliates, and neither the Agent nor any Arranger has any obligation to
disclose any of such interests to the Borrower or any of its affiliates.
Section 9.13 Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in this Agreement or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Agent, any electronic signature shall be
promptly followed by such manually executed counterpart.
Section 9.14 USA PATRIOT Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Bank)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Agent or any Bank, provide all
documentation and other information that the Agent or such Bank requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
Section 9.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Bank that is an EEA Financial Institution
is a party to this Agreement and notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any Bank that
is an EEA Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


51



--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Bank that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[remainder of page intentionally left blank]






52



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Five-Year Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.
 
 
BORROWER:
 
 
 
WITNESSES:
 
TARGET CORPORATION
 
 
 
/s/ Lori K. Vogl
 
By: /s/ Sara Ross                                           
 
 
Name: Sara J. Ross
/s/ Kristine Boedigheimer
 
Title: Vice President Assistant Treasurer
 
 
 
 
 
33 South Sixth Street, CC-1025
 
 
Minneapolis, Minnesota 55402
 
 
Attention: Assistant Treasurer
 
 
Posting Website: www.target.com

    


TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as
Administrative Agent
By: /s/ Don B. Pinzon    
Name: Don B. Pinzon
Title: Vice President


Bank of America, N.A.
Agency Management
222 Broadway, 14th Floor
Mail Code: NY3-222-14-03
New York, New York 10038
Telephone:     646-556-0328
Facsimile:     212-901-7842






TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





SYNDICATION AGENT:
    
CITIBANK, N.A, as Syndication Agent
By: /s/ Carolyn Kee    
Name: Carolyn Kee
Title: Vice President




    


TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





    
 
 
CO-DOCUMENTATION AGENTS:


 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
 
as Co-Documentation Agent


 
 
 
 
 
By: /s/ Lauren Baker
 
 
Name: Lauren Baker
 
 
Title: Vice President
 
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION, as Co-Documentation
 
 
Agent


 
 
 
 
 
By: /s/ Ekta Patel
 
 
Name: Ekta Patel
 
 
Title: Director
 
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION,
 
 
as Co-Documentation Agent
 
 
 
 
 
By: /s/ Mila Yakovlev
 
 
Name: Mila Yakovlev
 
 
Title: Vice President
 
 
 







    
    






TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





 
 
BANKS:
 
 
 
$220,000,000.00
 
BANK OF AMERICA, N.A.
 
 
 
 
 
By: /s/ Casey Cosgrove                                        
 
 
Name: Casey Cosgrove
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$220,000,000.00
 
CITIBANK, N.A.
 
 
 
 
 
By: /s/ Carolyn Kee                                        
 
 
Name: Carolyn Kee
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$220,000,000.00
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
By: /s/ Lauren Baker                                        
 
 
Name: Lauren Baker
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$220,000,000.00
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
By: /s/ Mila Yakovlev                                        
 
 
Name: Mila Yakovlev
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$220,000,000.00
 
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION
 
 
 
 
 
By: /s/ Ekta Patel                                        
 
 
Name: Ekta Patel
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$135,000,000.00
 
BARCLAYS BANK PLC
 
 
 
 
 
By: /s/ Christopher Aitkin                                        
 
 
Name: Christopher Aitkin
 
 
Title: Assistant Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$135,000,000.00
 
DEUSTCHE BANK AG NEW YORK
 
 
BRANCH
 
 
 
 
 
By: /s/ Ming K. Chu                                            
 
 
Name: Ming K. Chu
 
 
Title: Director
 
 
 
 
 
 
 
 
By: /s/ Virginia Cosenza                                        
 
 
Name: Virginia Cosenza
 
 
Title: Vice President









TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$135,000,000.00
 
GOLDMAN SACHS BANK USA
 
 
 
 
 
By: /s/ Annie Carr                                        
 
 
Name: Annie Carr
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$135,000,000.00
 
HSBC BANK USA, NATIONAL
 
 
ASSOCIATION
 
 
 
 
 
By: /s/ Alan Vitulich                                        
 
 
Name: Alan Vitulich
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$135,000,000.00
 
MIZUHO BANK, LTD.
 
 
 
 
 
By: /s/ Tracy Rahn                                        
 
 
Name: Tracy Rahn
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$135,000,000.00
 
ROYAL BANK OF CANADA
 
 
 
 
 
By: /s/ Simone G. Vinocour McKeever                      
 
 
Name: Simone G. Vinocour McKeever
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$135,000,000.00
 
THE TORONTO-DOMINION BANK,
 
 
NEW YORK BRANCH
 
 
 
 
 
By: /s/ Savo Bozic                                        
 
 
Name: Savo Bozic
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$135,000,000.00
 
THE BANK OF TOKYO-MITSUBISHI
 
 
UFJ, LTD.
 
 
 
 
 
By: /s/ Charles W. Shaw                                        
 
 
Name: Charles W. Shaw
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$110,000,000.00
 
FIFTH THIRD BANK
 
 
 
 
 
By: /s/ Gary Losey                                        
 
 
Name: Gary Losey
 
 
Title: VP - Corporate Banking
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$110,000,000.00
 
SUMITOMO MITSUI BANKING
 
 
CORPORATION
 
 
 
 
 
By: /s/ David Kee                                              
 
 
Name: David Kee
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$75,000,000.00
 
STATE STREET BANK AND TRUST
 
 
COMPANY
 
 
 
 
 
By: /s/ Andrei Bourdine                                        
 
 
Name: Andrei Bourdine
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------





$25,000,000.00
 
FIRST HAWAIIAN BANK
 
 
 
 
 
By: /s/ Derek Chang                                        
 
 
Name: Derek Chang
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













TARGET CORPORATION
Five-Year Credit Agreement
Signature Page



--------------------------------------------------------------------------------






EXHIBIT A


FORM OF NOTE


[__________, __________]
_______ __, 2016


For value received, Target Corporation, a Minnesota corporation (the
“Borrower”), promises to pay to the order of ________________ or registered
assigns (the “Bank”), for the account of its Applicable Lending Office, the
unpaid principal amount of each Loan made by the Bank to the Borrower pursuant
to the Credit Agreement referred to below in accordance with the provisions of
the Credit Agreement. The Borrower promises to pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount is repaid in full, at such interest rates and at such times as provided
for in the Credit Agreement. All such payments of principal and interest shall
be made in lawful money of the United States in Federal or other immediately
available funds at the office of Bank of America, N.A., 222 Broadway, 14th
Floor, Mail Code: NY3-222-14-0, New York, New York 10038. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.
All Loans made by the Bank, the respective types thereof and all repayments of
the principal thereof shall be recorded by the Bank and, if the Bank so elects
in connection with any transfer or enforcement hereof, appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding may be endorsed by the Bank on the schedule attached hereto, or on a
continuation of such schedule attached to and made a part hereof; provided that
the failure of the Bank to make any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.
This note is one of the Notes referred to in the Five-Year Credit Agreement
dated as of October 5, 2016 among the Borrower, the Banks party thereto, the
Co-Documentation Agents and Syndication Agent listed therein and Bank of
America, N.A., as Agent (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.
    
 
 
TARGET CORPORATION
 
 
 
 
 
By:                                                                        
 
 
Name: Sara J. Ross
 
 
Title: Vice President Assistant Treasurer



A-1

--------------------------------------------------------------------------------





Note (Cont’d)


LOANS AND PAYMENTS OF PRINCIPAL


 
 
 
 
 

Date
Principal Amount of Loan
Type of
Loan
Amount of Principal
Repaid
Termination
Date
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





A-2

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF COMMITMENT INCREASE AGREEMENT


Date: ___________________


Bank of America, N.A., as Agent
222 Broadway, 14th Floor
Mail Code: NY3-222-14-03
New York, New York 10038
Attention:
Agency Management
Telephone:
646-556-0328
Facimile:
212-901-7842



Target Corporation
33 South Sixth Street, CC-1025
Minneapolis, Minnesota 55402


Ladies and Gentlemen:


We refer to the Five-Year Credit Agreement dated as of October 5, 2016 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Target Corporation, a Minnesota corporation
(the “Borrower”), the Banks referred to therein, the Co-Documentation Agents and
Syndication Agent referred to therein and Bank of America, N.A., as
administrative agent (in such capacity, the “Agent”). Terms defined in the
Credit Agreement are used herein as therein defined.
This Commitment Increase Agreement is made and delivered pursuant to Section
2.16 of the Credit Agreement.
Subject to the terms and conditions of Section 2.16 of the Credit Agreement,
_______________________________ (“Increasing Bank”) will increase its Commitment
to an amount equal to $___________, on the Increased Commitment Date applicable
to it. The Increasing Bank hereby confirms and agrees that with effect on and
after such Increased Commitment Date, the Commitment of the Increasing Bank
shall be increased to the amount set forth above, and the Increasing Bank shall
have all of the rights and be obligated to perform all of the obligations of a
Bank under the Credit Agreement with a Commitment in the amount set forth above.
Effective on the Increased Commitment Date applicable to it, the Increasing Bank
(i) accepts and assumes from the assigning Banks, without recourse, such
assignment of Loans as shall be necessary to effectuate the adjustments in the
pro rata shares of Banks contemplated by Section 2.16 of the Credit Agreement,
and (ii) agrees to fund on such Increased Commitment Date such assumed amounts
of Loans to Agent for the account of the assigning Banks in


B-1



--------------------------------------------------------------------------------





accordance with the provisions of the Credit Agreement, in the amount notified
to Increasing Bank by Agent.
THIS COMMITMENT INCREASE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, NOTWITHSTANDING ITS EXECUTION
OUTSIDE SUCH STATE.
IN WITNESS WHEREOF, Increasing Bank has caused this Commitment Increase
Agreement to be duly executed and delivered in _____________, ______________, by
its proper and duly authorized officer as of the day and year first above
written.
 
[INCREASING BANK]
 
 
 
 
 
By:
                                                                                     
 
Name:
                                                                                
 
Title:
                                                                                 
 
 
CONSENTED TO as of __________________, 20____:
 
 
 
TARGET CORPORATION
 
 
 
By:
                                                                                     
 
Name:
                                                                                
 
Title:
                                                                                 
 
 
 
BANK OF AMERICA, N.A.,
 
 
 
By:
                                                                                     
 
Name:
                                                                                
 
Title:
                                                                                 
 















B-2



--------------------------------------------------------------------------------






EXHIBIT C


FORM OF ADDED BANK AGREEMENT


Date: ___________________


Bank of America, N.A., as Agent
222 Broadway, 14th Floor
Mail Code: NY3-222-14-03
New York, New York 10038
Attention:
Agency Management
Telephone:
646-556-0328
Facimile:
212-901-7842



Target Corporation
33 South Sixth Street, CC-1025
Minneapolis, Minnesota 55402


Ladies and Gentlemen:


We refer to the Five-Year Credit Agreement dated as of October 5, 2016 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Target Corporation, a Minnesota corporation
(the “Borrower”), the Banks referred to therein, the Co-Documentation Agents and
Syndication Agent referred to therein and Bank of America, N.A., as
administrative agent (in such capacity, the “Agent”). Terms defined in the
Credit Agreement are used herein as therein defined.
This Added Bank Agreement is made and delivered pursuant to Section 2.16 of the
Credit Agreement.
Subject to the terms and conditions of Section 2.16 of the Credit Agreement,
_________________________ (the “Added Bank”) will become a party to the Credit
Agreement as a Bank, with a Commitment equal to $___________, on the Increased
Commitment Date applicable to it. The Added Bank hereby confirms and agrees that
with effect on and after such Increased Commitment Date, the Added Bank shall be
and become a party to the Credit Agreement as a Bank and have all of the rights
and be obligated to perform all of the obligations of a Bank thereunder with a
Commitment in the amount set forth above.
Effective on the Increased Commitment Date applicable to it, the Added Bank
(i) accepts and assumes from the assigning Banks, without recourse, such
assignment of Loans as shall be necessary to effectuate the adjustments in the
pro rata shares of the Banks contemplated by Section 2.16 of the Credit
Agreement, and (ii) agrees to fund on such Increased Commitment Date such
assumed amounts of Loans to Agent for the account of the assigning Banks in
accordance with the provisions of the Credit Agreement, in the amount notified
to the Added Bank by the Agent.


C-1



--------------------------------------------------------------------------------





The following administrative details apply to the Added Bank:
(A)
 
Lending Office(s):
 
 
 
 
 
 
 
Bank name:
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
Telephone:
( )
 
 
Facsimile:
( )
 
 
 
 
 
 
Bank name:
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
Telephone:
( )
 
 
Facsimile:
( )
 
 
 
 
(B)
 
Notice Address:
 
 
 
 
 
 
 
Bank name:
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
Telephone:
( )
 
 
Facsimile:
( )
 
 
 
 
(C)
 
Payment Instructions
 
 
 
 
 
 
 
Account No.:
 
 
 
At:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Reference:
 
 
 
Attention:
 





THIS ADDED BANK AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, NOTWITHSTANDING ITS EXECUTION OUTSIDE
SUCH STATE.




C-2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Added Bank has caused this Added Bank Agreement to be
duly executed and delivered in _____________, ______________, by its proper and
duly authorized officer as of the day and year first above written.
 
[ADDED BANK]
 
 
 
 
 
By:
                                                                                     
 
Name:
                                                                                
 
Title:
                                                                                 
 
 
CONSENTED TO as of __________________, 20____:
 
 
 
TARGET CORPORATION
 
 
 
By:
                                                                                     
 
Name:
                                                                                
 
Title:
                                                                                 
 
 
 
BANK OF AMERICA, N.A.,
 
as Agent
 
 
 
By:
                                                                                     
 
Name:
                                                                                
 
Title:
                                                                                 
 









C-3



--------------------------------------------------------------------------------






EXHIBIT D


FORM OF OPINION OF
COUNSEL FOR THE BORROWER




October 5, 2016


To the Banks and the Agent
Referred to Below
c/o Bank of America, N.A., as Agent
100 N. Tryon Street
Charlotte, North Carolina 28255-0001
Target Corporation
Dear Ladies and Gentlemen:


I am Senior Director, Assistant General Counsel and Assistant Secretary of
Target Corporation (the “Borrower”), and I have acted as counsel to the Borrower
in connection with the Five-Year Credit Agreement (the “Credit Agreement”) dated
as of October 5, 2016 among the Borrower, the banks listed on the signature
pages thereof (the “Banks”), the Co-Documentation Agents (the “Co-Documentation
Agents”) and Syndication Agent (the “Syndication Agent”) listed therein and Bank
of America, N.A., as Agent (in such capacity, the “Agent”). As such counsel, I,
or the attorneys over whom I exercise supervision, have examined (i) the Amended
and Restated Articles of Incorporation of the Borrower, as amended to date; (ii)
the By-laws of the Borrower, as amended to date; and (iii) the corporate
proceedings of the Borrower relating to the Credit Agreement. I, or the
attorneys over whom I exercise supervision, have also examined certificates of
public officials and have made such other examinations as we have deemed
necessary to enable me to give the opinions herein expressed.
In our examination, I, and the attorneys over whom I exercise supervision, have
assumed the genuineness of all signatures, the authenticity of all documents
submitted to us as originals and the conformity to, and authenticity of the
originals of, all documents submitted to us as certified, photostatic or
conformed documents. In such examination we have relied on certificates of
public officials as to the incorporation, good standing and valid existence of
the Borrower, and, as to matters of fact, upon inquiry of officers of the
Borrower and the representations and warranties of the Borrower contained in the
Credit Agreement.
All terms used and not otherwise defined herein shall have the meanings ascribed
to them in the Credit Agreement.
Upon the basis of the foregoing, I am of the opinion that:
1.    The Borrower is a corporation duly incorporated, validly existing and in
good standing under the laws of its jurisdiction of incorporation and is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where, in light of the nature of


D-1



--------------------------------------------------------------------------------





the business transacted or the property owned by it, such qualification is
necessary and the failure so to qualify might permanently impair title to
property material to its operations or its right to enforce a material contract
against others, or expose it to substantial liability in such jurisdiction.
2.    The Credit Agreement and the Notes have been duly executed and delivered
by Borrower to the Agent. The execution, delivery and performance by the
Borrower of the Credit Agreement and the Notes are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the articles of incorporation or
by-laws of the Borrower or of any agreement or instrument evidencing or
governing Debt of the Borrower or any other material agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.
3.    There is no action, suit or proceeding pending against, or to the best of
my knowledge threatened against, the Borrower or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official which would
reasonably be expected to materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries or which in any manner draws into question the
validity of the Credit Agreement or the Notes.
I am a member of the bar of the State of Minnesota and the foregoing opinions
are limited to the Applicable Laws of the State of Minnesota. As used in this
opinion. “Applicable Laws” shall mean those laws, rules and regulations of the
State of Minnesota which in my experience, without having made any special
investigation as to the applicability of any specific law, rule or regulation,
are normally applicable to transactions of the type contemplated by the Credit
Agreement and the Notes, provided, that the term “Applicable Laws” shall not
include securities or blue sky laws, fraudulent conveyance, fraudulent transfer
or voidable transaction laws, antifraud laws or commodities laws or, in each
case, any rules or regulations thereunder.
This opinion letter is delivered solely to the Banks, the Co-Documentation
Agents, the Syndication Agent and the Agent, and may not be relied upon by any
other Person other than the addressees hereof, any successor or assignee of any
addressee (including successive assignees), McGuireWoods LLP (who may rely upon
this opinion as to matters of Minnesota law as if this opinion were addressed to
such firm) and any Person who shall acquire a participation interest of any Bank
(collectively, the “Reliance Parties”). This opinion letter may be relied upon
only in connection with matters related to the Credit Agreement and then only as
if it were delivered to the Reliance Party on the date hereof. My opinions
herein shall not be quoted or otherwise included, summarized or referred to in
any publication or document, in whole or in part, for any purposes whatsoever,
or furnished to any Person other than a Reliance Party (or a Person considering
whether to become a Reliance Party), except as may be required of any Reliance
Party by applicable law or regulation or in accordance with any auditing or
oversight function or request of regulatory agencies to which a Reliance Party
is subject.
Very truly yours,




D-2



--------------------------------------------------------------------------------






EXHIBIT E


FORM OF OPINION OF
MCGUIREWOODS LLP, SPECIAL COUNSEL FOR THE AGENT


October 5, 2016
Each of the Bank Parties
referenced below    
Target Corporation
Ladies and Gentlemen:
We have acted as special New York counsel to Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), in
connection with the transactions (collectively, the “Transactions”) to be
consummated on the date hereof pursuant to the Five-Year Credit Agreement dated
as of October 5, 2016 (the “Credit Agreement”), among Target Corporation, a
Minnesota corporation (the “Borrower”), the various financial institutions
signatory thereto as “Banks” as of the date hereof (collectively, the “Banks”),
the various financial institutions signatory thereto as “Co-Documentation
Agents” as of the date hereof (in such capacity, collectively, the
“Co-Documentation Agents”), and the financial institution signatory thereto as
“Syndication Agent” as of the date hereof (in such capacity, the “Syndication
Agent”; and together with the Banks, the Co-Documentation Agents and the
Administrative Agent, collectively, the “Lender Parties” and each, individually,
a “Lender Party”). This opinion letter is furnished to you pursuant to Section
3.01(d) of the Credit Agreement. Unless otherwise defined herein, terms used
herein have the meanings provided for in the Credit Agreement.
Documents Reviewed
In connection with this opinion letter, we have examined the Credit Agreement
and the Notes executed and delivered by the Borrower to certain of the Banks on
the date hereof (collectively, the “Subject Documents” and each, individually, a
“Subject Document”). In addition, we have examined and relied upon originals, or
copies identified to our satisfaction as being true copies, of such other
records, documents and instruments as we have deemed necessary for the purposes
of this opinion letter.
Assumptions Underlying Our Opinion
For all purposes of the opinion expressed herein, we have assumed, without
independent investigation, the following.
(a)    Factual Matters. To the extent that we have reviewed and relied upon
(i) certificates of the Borrower or authorized representatives thereof,
(ii) representations of the Borrower set forth in the Subject Documents and
(iii) certificates and assurances from public


E-1



--------------------------------------------------------------------------------





officials, all of such certificates, representations and assurances are accurate
with regard to factual matters and all official records (including filings with
public authorities) are properly indexed and filed and are accurate and
complete.
(b)    Signatures. The signatures of individuals signing the Subject Documents
are genuine and authorized.
(c)    Authentic and Conforming Documents. All documents submitted to us as
originals are authentic, complete and accurate, and all documents submitted to
us as copies conform to authentic original documents.
(d)    Organizational Status, Power and Authority and Legal Capacity of Parties.
All parties to the Subject Documents are validly existing and in good standing
in their respective jurisdictions of formation and have the capacity and full
power and authority to execute, deliver and perform the Subject Documents and
the documents required or permitted to be delivered and performed thereunder.
All individuals signing the Subject Documents have the legal capacity to execute
such Subject Documents.
(e)    Authorization, Execution and Delivery of Subject Documents by Parties.
All of the Subject Documents and the documents required or permitted to be
delivered thereunder have been duly authorized by all necessary corporate,
limited liability company, partnership or other action on the part of the
parties thereto and have been duly executed and delivered by such parties.
(f)    Subject Documents Binding on Certain Parties. All of the Subject
Documents and the documents required or permitted to be delivered thereunder are
valid and binding obligations enforceable against the parties thereto in
accordance with their terms, except that no such assumption is made as to the
Borrower.
(g)    Noncontravention. Neither the execution and delivery of the Subject
Documents by any party thereto nor the performance by such party of its
obligations thereunder will conflict with or result in a breach of (i) the
certificate or articles of incorporation, bylaws, certificate or articles of
organization, operating agreement, certificate of limited partnership,
partnership agreement, trust agreement or other similar organizational documents
of any such party, (ii) any law or regulation of any jurisdiction applicable to
any such party, or (iii) any order, writ, injunction or decree of any court or
governmental instrumentality or agency applicable to any such party or any
agreement or instrument to which any such party may be a party or by which its
properties are subject or bound.
(h)    Governmental Approvals. All consents, approvals and authorizations of, or
filings with, all governmental authorities that are required as a condition to
the execution and delivery of the Subject Documents by the parties thereto and
to the consummation by such parties of the Transactions have been obtained or
made.
(i)    No Mutual Mistake, Amendments, etc. There has not been any mutual mistake
of fact, fraud, duress or undue influence in connection with the Transactions.
There are no oral or written statements or agreements that modify, amend or
vary, or purport to modify, amend or vary, any of the terms of the Subject
Documents.


E-2



--------------------------------------------------------------------------------





Our Opinion
Based on and subject to the foregoing and the exclusions, qualifications,
limitations and other assumptions set forth in this opinion letter, we are of
the opinion that each Subject Document constitutes the valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.
Matters Excluded from Our Opinion
We express no opinion with respect to the following matters:
(a)    Indemnification and Change of Control. The enforceability of any
agreement of the Borrower in a Subject Document relating to (i) indemnification,
contribution or exculpation from costs, expenses or other liabilities or (ii)
changes in the organizational control or ownership of the Borrower, which
agreement (in the case of clause (i) or clause (ii)) is contrary to public
policy or applicable law.
(b)    Jurisdiction, Venue, etc. The enforceability of any agreement of the
Borrower in a Subject Document to submit to the jurisdiction of any specific
federal or state court (other than the enforceability in a court of the State of
New York of any such agreement to submit to the jurisdiction of a court of the
State of New York), to waive any objection to the laying of the venue, to waive
the defense of forum non conveniens in any action or proceeding referred to
therein, to waive trial by jury, to effect service of process in any particular
manner or to establish evidentiary standards, and any agreement of the Borrower
regarding the choice of law governing a Subject Document (other than the
enforceability in a court of the State of New York of any such agreement that
the laws of the State of New York shall govern a Subject Document).
(c)    Certain Laws. The following federal and state laws, and regulations
promulgated thereunder, and the effect of such laws and regulations on the
opinion expressed herein: securities (including the Investment Company Act of
1940, as amended, and Blue Sky laws), antifraud, derivatives or commodities law;
banking laws; the USA PATRIOT Act of 2001 and other anti-terrorism laws; laws
governing embargoed persons; anti-money laundering laws; truth-in-lending laws;
equal credit opportunity laws; consumer protection laws; pension and employee
benefit laws; environmental laws; tax laws; health and occupational safety laws;
building codes and zoning, subdivision and other laws governing the development,
use and occupancy of real property; the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and other antitrust and unfair competition laws; the
Assignment of Claims Act of 1940, as amended; and laws governing specially
regulated industries (such as communications, energy, gaming, healthcare,
insurance and utilities) or specially regulated products or substances (such as
alcohol, drugs, food and radioactive materials).
(d)    Local Ordinances. The ordinances, statutes, administrative decisions,
orders, rules and regulations of any municipality, county, special district or
other political subdivision of a state.
(e)    Trust Relationship. The creation of any trust relationship by the
Borrower on behalf of any Lender Party.


E-3



--------------------------------------------------------------------------------





(f)    Certain Agreements of Borrower Parties. The enforceability of any
agreement of the Borrower in a Subject Document providing:
(i)    for specific performance of the Borrower’s obligations;
(ii)    for the right of any purchaser of a participation interest from any
Lender to set off or apply any deposit, property or indebtedness with respect to
any such participation interest;
(iii)    for establishment of a contractual rate of interest payable after
judgment;
(iv)    for adjustments of payments among Lenders or rights of set off;
(v)    for the granting of any power of attorney;
(vi)    for survival of liabilities and obligations of any party under any of
the Subject Documents arising after the effective date of termination of the
Credit Agreement;
(vii)    for obligations to make an agreement in the future;
(viii)    that any act done in contravention thereof is void or voidable;
(ix)    for the survival of any claim beyond any applicable statute of
limitation;
(x)    for the confession of or consent to any judgment; or
(xi)    for the severability of provisions in any Subject Document.
(g)    Remedies. The enforceability of any provision in any Subject Document to
the effect that rights or remedies are not exclusive, that every right or remedy
is cumulative and may be exercised in addition to any other right or remedy,
that the election of some particular remedy does not preclude recourse to one or
more others or that failure to exercise or delay in exercising rights or
remedies will not operate as a waiver of any such right or remedy.
Qualifications and Limitations Applicable to Our Opinion
The opinion set forth above is subject to the following qualifications and
limitations:
(a)    Applicable Law. Our opinion is limited to the laws of the State of New
York and applicable federal laws of the United States of America, and we do not
express any opinion concerning any other law.


E-4



--------------------------------------------------------------------------------





(b)    Bankruptcy. Our opinion is subject to the effect of any applicable
bankruptcy, insolvency (including, without limitation, laws relating to
preferences, fraudulent transfers and equitable subordination), reorganization,
moratorium and other similar laws affecting creditors’ rights generally.
(c)    Equitable Principles. Our opinion is subject to the effect of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law), including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing. In applying such principles, a
court, among other things, might limit the availability of specific equitable
remedies (such as injunctive relief and the remedy of specific performance),
might not allow a creditor to accelerate maturity of debt or exercise other
remedies upon the occurrence of a default deemed immaterial or for non‑credit
reasons or might decline to order a debtor to perform covenants in a Subject
Document.
(d)    Unenforceability of Certain Provisions. Certain of the provisions
contained in the Subject Documents may be unenforceable or ineffective, in whole
or in part. Such provisions include, without limitation, those which: require
waivers or amendments to be made only in writing; authorize self-help or
authorize any of the Lender Parties to act on behalf of, or exercise the rights
of, the Borrower; violate applicable public policy; waive or do not require
notice in connection with the exercise of remedies; authorize a standard for
decision other than commercial reasonableness; purport to validate otherwise
invalid provisions of other documents incorporated or referred to in any Subject
Document; or subrogate any of the Lender Parties or any other party to the
rights of others. The inclusion of such provisions, however, does not render any
Subject Document invalid as a whole, and each of the Subject Documents contains,
in our opinion, adequate remedial provisions for the ultimate practical
realization of the principal benefits purported to be afforded by such Subject
Document, subject to the other qualifications contained in this opinion letter.
We note, however, that the unenforceability of such provisions may result in
delays in enforcement of the rights and remedies of the Lender Parties under the
Subject Documents, and we express no opinion as to the economic consequences, if
any, of such delays.
(e)    Choice of New York Law and Forum. To the extent that any opinion relates
to the enforceability of the choice of New York law and choice of New York forum
provisions of any Subject Document, our opinion is rendered in reliance upon New
York General Obligations Law Sections 5-1401 and 5-1402 and Rule 327(b) of the
New York Civil Practice Law and Rules and is subject to the qualification that
such enforceability may be limited by principles of public policy, comity and
constitutionality. We express no opinion as to whether a United States federal
court would have subject-matter or personal jurisdiction over a controversy
arising under the Subject Documents.
(f)    Material Changes to Terms. Provisions in the Subject Documents which
provide that any obligations of the Borrower thereunder will not be affected by
the action or failure to act on the part of any Lender Party or by an amendment
or waiver of the provisions contained in the other Subject Documents might not
be enforceable under circumstances in which such action, failure to act,
amendment or waiver so materially changes the essential terms of the obligations
that, in effect, a new contract has arisen between the Lender Parties and the
Borrower.


E-5



--------------------------------------------------------------------------------





(g)    Incorporated Documents. The foregoing opinion does not relate to (and we
have not reviewed) any documents or instruments other than the Subject
Documents, and we express no opinion as to (i) such other documents or
instruments (including, without limitation, any documents or instruments
referenced or incorporated in any of the Subject Documents), (ii) the interplay
between the Subject Documents and any such other documents and instruments, or
(iii) any schedule, exhibit, appendix or like supplemental document referred to
as attached to any Subject Document if so attached or in any manner altered
after our review of such document.
(h)    Mathematical Calculations. We have made no independent verification of
any of the numbers, schedules, formulae or calculations in the Subject
Documents, and we render no opinion with regard to the accuracy, validity or
enforceability of any of them.
Miscellaneous
The foregoing opinion is being furnished only to the Lender Parties and only for
the purpose referred to in the first paragraph of this opinion letter, and this
opinion letter is not to be furnished to any other person or entity or used or
relied upon by any other person or for any other purpose without our prior
written consent. At your request, we hereby consent to (a) reliance hereon by
any future assignee of any Bank’s interest in the loans under the Credit
Agreement pursuant to an assignment that is made and consented to in accordance
with the express provisions of Section 9.06(c) of the Credit Agreement, on the
condition and understanding that (i) this letter speaks only as of the date
hereof, (ii) we have no responsibility or obligation to update this letter, to
consider its applicability or correctness to any person other than its
addressee(s), or to take into account changes in law, facts or any other
developments of which we may later become aware, and (iii) any such reliance by
a future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time; and
(b) the furnishing of this opinion letter to (but not reliance upon this opinion
letter by) any regulatory agency to which any Lender Party (or any successor or
assignee permitted by the Credit Agreement) is subject, in accordance with any
auditing or oversight function or other request of such regulatory agency, or as
otherwise required by applicable law.
The opinion set forth herein is made as of the date hereof, and we assume no
obligation to supplement this opinion letter if any applicable laws change after
the date hereof or if we become aware after the date hereof of any facts that
might change the opinion expressed herein. Headings in this opinion letter are
intended for convenience of reference only and shall not affect its
interpretation.
Very truly yours,








E-6



--------------------------------------------------------------------------------






EXHIBIT F


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


ASSIGNMENT AND ASSUMPTION AGREEMENT


AGREEMENT dated as of _________, ____ among [ASSIGNOR] (the “Assignor”), [and]
[ASSIGNEE] (the “Assignee”), [and TARGET CORPORATION (the “Borrower”)].
WITNESSETH
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Five-Year Credit Agreement dated as of October 5, 2016 among the Borrower,
the Assignor and the other Banks party thereto, as Banks, the Co-Documentation
Agents and Syndication Agent listed therein, and Bank of America, N.A., as Agent
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”);
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrower for an aggregate principal amount at any time
outstanding not to exceed $___________;
WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $__________ are outstanding at the date
hereof;
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding Loans, and the Assignee
proposes to accept assignment of such rights and assume the corresponding
obligations from the Assignor on such terms;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.
SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee
without recourse, representation or warranty of any kind except as expressly
stated below all of the rights of the Assignor under the Credit Agreement to the
extent of the Assigned Amount, and the Assignee hereby accepts such assignment
from the Assignor and assumes all of the obligations of the Assignor under the
Credit Agreement to the extent of the Assigned Amount, including the purchase
from the Assignor of the corresponding portion of the principal amount of the
Loans made by the Assignor outstanding at the date hereof. Upon the execution
and delivery hereof by the Assignor[, and] the Assignee[ and the Borrower],
[consent to and] acknowledgment hereof by the Agent and the payment of the
amounts specified in Section 3 required to be paid on the date hereof (a) the
Assignee shall, as of the date hereof, succeed to the rights and be obligated to
perform the obligations of a Bank under the Credit Agreement with a Commitment
in an amount equal to the Assigned Amount, and (b) the Commitment of the


F-1



--------------------------------------------------------------------------------





Assignor shall, as of the date hereof, be reduced by a like amount and the
Assignor released from its obligations under the Credit Agreement to the extent
such obligations have been assumed by the Assignee. The assignment provided for
herein shall be without recourse to the Assignor.
SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.* It is understood
that facility fees accrued to the date hereof with respect to the Assigned
Amount are for the account of the Assignor and such fees accruing from and
including the date hereof are for the account of the Assignee. Each of the
Assignor and the Assignee hereby agrees that if it receives any amount under the
Credit Agreement which is for the account of the other party hereto, it shall
receive the same for the account of such other party to the extent of such other
party’s interest therein and shall promptly pay the same to such other party.
[SECTION 4. Consent of the Agent [and the Borrower]. This Agreement is
conditioned upon the consent of the Agent [and the Borrower] pursuant to Section
9.06(c) of the Credit Agreement. The execution of this Agreement by the Agent
[and the Borrower] is evidence of this consent. [Pursuant to Section 9.06(c) the
Borrower agrees to execute and deliver a Note payable to the order of the
Assignee to evidence the assignment and assumption provided for herein.]]
SECTION 5. Non-Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Borrower, or the
validity and enforceability of the obligations of the Borrower in respect of the
Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower.
SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
_________________________


*Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.


F-2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.
 
[ASSIGNOR]
 
 
 
By
                                                                                     
 
Name:
 
Title:
 
 
 
 
 
[ASSIGNEE]
 
 
 
By
                                                                                     
 
Name:
 
Title:
 
 
 
 
 
[TARGET CORPORATION
 
 
 
By
                                                                                     
 
Name:
 
Title: ]
 
 
 
 
[Consented to and] Acknowledged by:
 
 
 
BANK OF AMERICA, N.A., as Agent
 
 
 
By:
                                                                                     
 
Name:
                                                                                
 
Title:
                                                                                 
 



















F-3



--------------------------------------------------------------------------------






EXHIBIT G
FORM OF NOTICE OF BORROWING


Date: [___________, _____]


To:
Bank of America, N.A., as Agent
 
222 Broadway, 14th Floor
 
Mail Code: NY3-222-14-03
 
New York, New York 10038
 
Attention:
Agency Management
 
Telephone:
646-556-0328
 
Facimile:
212-901-7842



Reference is hereby made to the Five-Year Credit Agreement dated as of October
5, 2016 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Target Corporation, a Minnesota
corporation (the “Borrower”), the Banks referred to therein, the
Co-Documentation Agents and Syndication Agent referred to therein and Bank of
America, N.A., as administrative agent (in such capacity, the “Agent”). Terms
defined in the Credit Agreement are used herein as therein defined.
The Borrower through its authorized representative hereby gives notice to the
Agent that Loans of the Type and amount set forth below be made on the date
indicated (select one):
 
¨ A Borrowing of Loans
¨ A conversion of Base Rate Loan to Euro-
 
 
Dollar Loan


 
 
 
 
¨ A conversion of Euro-Dollar Loan to Base Rate Loan
 
 
 
 
¨ A continuation of Euro-Dollar Loan

Type of Loan being borrowed, converted into or continued (check one)
 
Interest Period(1)
 
Aggregate Amount(2)
 


Date of Loan(3)
Base Rate Loan
 
 
 
 
 
 
Euro-Dollar Loan
 
 
 
 
 
 
 
 
 
 
 
 
 

_______________________


(1)
For any Euro-Dollar Loan, one, two, three or six months.

(2)
Must be $25,000,000 or if greater an integral multiple of $5,000,000.

(3)
At least three (3) Euro-Dollar Business Days later if a Euro-Dollar Loan.



The Borrower hereby requests that the proceeds of Loans described in this Notice
of Borrowing be made available to the Borrower as follows: [insert transmittal
instructions] .


G-1



--------------------------------------------------------------------------------





The undersigned hereby certifies that all conditions contained in the Credit
Agreement to the making of any Loan requested hereby, including those conditions
required under Section 3.02, have been met or satisfied in full.


    
 
TARGET CORPORATION
 
 
 
By:
                                                                                     
 
Name:
                                                                                
 
Title:
                                                                                 

















G-2



--------------------------------------------------------------------------------






EXHIBIT H


FORM OF NOTICE OF LOAN PREPAYMENT




Date: [___________, _____]


To:
Bank of America, N.A., as Agent
 
222 Broadway, 14th Floor
 
Mail Code: NY3-222-14-03
 
New York, New York 10038
 
Attention:
Agency Management
 
Telephone:
646-556-0328
 
Facimile:
212-901-7842



Reference is hereby made to the Five-Year Credit Agreement dated as of October
5, 2016 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Target Corporation, a Minnesota
corporation (the “Borrower”), the Banks referred to therein, the
Co-Documentation Agents and Syndication Agent referred to therein and Bank of
America, N.A., as administrative agent (in such capacity, the “Agent”). Terms
defined in the Credit Agreement are used herein as therein defined.
The undersigned Borrower hereby notifies the Agent that on __________, 20__1
pursuant to the terms of Section 2.10 (Optional Prepayments) of the Credit
Agreement, the Borrower intends to prepay/repay the following loans, as
applicable, as more specifically set forth below:


p Optional prepayment of Loans in the following amount(s):
    
p Euro-dollar Loans: $            2 


Applicable Interest Period:            
p Base Rate Loans: $             3 


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
 
 
TARGET CORPORATION
 
 
 
 
 
By:
                                                                                     
 
 
Name:
                                                                                
 
 
Title:
                                                                                 
 
 
 

1 
Specify date of such prepayment.

2 
Any prepayment shall be in a principal amount of $25,000,000 or a whole multiple
of $5,000,000 in excess thereof (or if less, the entire principal amount thereof
outstanding).



H-1

